         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 1 of 67



                        IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

GIANT EAGLE, INC. and HBC SERVICE                      )
COMPANY,                                               )
                                                       )
       Plaintiffs,                                     )
                                                       )
       v.                                              )       Civil Action No. 2:19-cv-00904-AJS
                                                       )
AMERICAN GUARANTEE AND LIABILITY                       )
INSURANCE COMPANY and XL SPECIALTY                     )
INSURANCE COMPANY,                                     )       [This Document has been
                                                       )       Electronically Filed]
       Defendants.                                     )

               ANSWER AND COUNTERCLAIM OF DEFENDANT
         AMERICAN GUARANTEE AND LIABILITY INSURANCE COMPANY

       Defendant American Guarantee and Liability Insurance Company (“AGLIC”), by and

through its attorneys, and for its Answer to the Complaint for Declaratory Judgment and

Damages (the “Complaint”) of Plaintiffs Giant Eagle, Inc. and HBC Service Company

(collectively, “Plaintiffs”) and its Counterclaim against Plaintiffs, states as follows:

       1.      Insofar as Paragraph 1 of the Complaint summarizes the action or contains only

conclusions of law, no response by AGLIC is required. To the extent a response is required,

AGLIC admits that the Plaintiffs have filed this action for declaratory judgment and denies that

Plaintiffs are entitled to the relief they request against AGLIC. Insofar as the allegations

contained in Paragraph 1 of the Complaint are directed at parties other than AGLIC, AGLIC is

without knowledge or information sufficient to form a belief as to the truth of the said allegations

and, on that basis, denies those allegations.

       2.      As to Paragraph 2 of the Complaint, AGLIC admits that certain lawsuits

(“underlying lawsuits”) filed against HBC Service Company (“HBC”) in Ohio have been

consolidated as part of In re National Prescription Opiate Litigation, case no. 17-md-2804,
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 2 of 67



pending in the United States District Court for the Northern District of Ohio (MDL 2804).

AGLIC admits that it has denied any obligation to defend Plaintiffs with respect to the

underlying lawsuits. AGLIC otherwise denies the allegations of Paragraph 2, to the extent they

are directed at AGLIC. Insofar as the allegations contained in Paragraph 2 of the Complaint are

directed at parties other than AGLIC, AGLIC is without knowledge or information sufficient to

form a belief as to the truth of the said allegations and, on that basis, denies those allegations.

       3.      To the extent that the allegations of Paragraph 3 consist of legal conclusions, no

response is required. To the extent that the allegations contained in Paragraph 3 can be construed

as inferring, implying or asserting that any policy of insurance issued by AGLIC affords

insurance coverage for any claims referenced in the Complaint, AGLIC denies the allegations.

AGLIC otherwise denies the allegations of Paragraph 3, to the extent they are directed at

AGLIC. To the extent that the allegations are directed at parties other than AGLIC, AGLIC is

without knowledge or information sufficient to form a belief as to the truth of the said allegations

and, on that basis, denies those allegations.

       4.      To the extent that Paragraph 4 of the Complaint summarizes the action or consists

of legal conclusions, no response by AGLIC is required. To the extent that the allegations

contained in Paragraph 4 of the Complaint can be construed as inferring, implying, or asserting

that any policy of insurance issued by AGLIC affords insurance coverage for any claims

referenced in the Complaint, AGLIC denies the allegations. AGLIC otherwise denies the

allegations of Paragraph 4, to the extent they are directed at AGLIC. Insofar as the allegations

contained in Paragraph 4 of the Complaint are directed at parties other than AGLIC, AGLIC is

without knowledge or information sufficient to form a belief as to the truth of the said allegations

and, on that basis, denies those allegations.



                                                   2
                                                                                       131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 3 of 67



       5.      To the extent that Paragraph 5 of the Complaint sets forth a summary of the

action, no response by AGLIC is required. To the extent that the allegations contained in

Paragraph 5 of the Complaint can be construed as inferring, implying or asserting that any policy

of insurance issued by AGLIC affords insurance coverage for any claims referenced in the

Complaint, AGLIC denies the allegations. AGLIC otherwise denies the allegations of Paragraph

5, to the extent they are directed at AGLIC. Insofar as the allegations contained in Paragraph 5

of the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies those allegations

       6.      AGLIC states that it is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 6 of the Complaint and, on that

basis, denies those allegations.

       7.      AGLIC states that the complaints in the underlying lawsuits referenced in

Paragraph 7 speak for themselves and denies the allegations of Paragraph 7 to the extent they are

inconsistent with the underlying complaints. AGLIC is otherwise without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 7

of the Complaint and, on that basis, denies those allegations.

       8.      With regard to the allegations contained in Paragraph 8 of the Complaint, AGLIC

admits only that it issued certain umbrella insurance policies to Giant Eagle that were effective

during the period of April 1, 2009 to April 1, 2016 (the “AGLIC Excess Policies”). The AGLIC

Excess Policies speak for themselves and AGLIC denies the allegations of Paragraph 8 to the

extent they are inconsistent with those policies. AGLIC further admits that Giant Eagle retained

liability of both indemnity and all defense costs under the primary policies it procured from Old



                                                 3
                                                                                   131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 4 of 67



Republic Insurance Company (“Old Republic”), and denies the allegations of Paragraph 8 to the

extent they are inconsistent with those policies. AGLIC is otherwise without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations and, on that

basis, denies those allegations.

       9.      AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 9 of the Complaint and, on that basis, denies those

allegations.

       10.     As the allegations in Paragraph 10 of the Complaint, AGLIC admits only that

certain complaints were filed against HBC Service Company (“HBC”), and that those actions

have been consolidated as part of the In re National Prescription Opiate Litigation, case no. 17-

md-2804, pending in the United States District Court for the Northern District of Ohio (MDL

2804). AGLIC is otherwise without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 10 of the Complaint and, on that basis, denies

those allegations.

       11.     AGLIC denies the allegations of Paragraph 11 of the Complaint, to the extent they

are directed at AGLIC. Insofar as the allegations contained in Paragraph 11 of the Complaint are

directed at parties other than AGLIC, AGLIC is without knowledge or information sufficient to

form a belief as to the truth of the said allegations and, on that basis, denies those allegations.

       12.     AGLIC admits only that it issued certain umbrella insurance policies to Giant

Eagle that were effective during the period of April 1, 2009 to April 1, 2016 (the “AGLIC

Excess Policies”). AGLIC states that the AGLIC Excess Policies speak for themselves and

denies the allegations of Paragraph 12 to the extent they are inconsistent with those policies.

AGLIC otherwise denies the allegations of Paragraph 12, to the extent they are directed at



                                                   4
                                                                                       131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 5 of 67



AGLIC. AGLIC is otherwise without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 12 to and, on that basis, denies those allegations.

        13.     To the extent that Paragraph 13 of the Complaint purports to set forth a summary

of the action or consists of legal conclusions, no response by AGLIC is required. To the extent a

response is required, AGLIC admits that the Plaintiffs have filed this action for declaratory

judgment and denies that Plaintiffs are entitled to the relief they request as against AGLIC.

AGLIC otherwise denies the allegations of Paragraph 13, to the extent they are directed at

AGLIC. Insofar as the allegations contained in Paragraph 13 of the Complaint are directed at

parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the said allegations and, on that basis, denies those allegations.

                                              PARTIES

        14.     AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 14 and, on that basis, denies those allegations.

        15.     AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 15 and, on that basis, denies those allegations.

        16.     AGLIC admits that it is a New York corporation engaged in the insurance

business with a statutory home office located at 4 World Trade Center, 150 Greenwich Street,

New York, New York 10007, and its principal place of business located at 1299 Zurich Way,

Schaumburg, Illinois 60196.

        17.     AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 17 and, on that basis, denies those allegations.

                                  JURISDICTION AND VENUE

        18.     AGLIC admits the allegations contained in Paragraph 18 of the Complaint.



                                                   5
                                                                                       131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 6 of 67



        19.     AGLIC admits only that it conducts business within the Commonwealth of

Pennsylvania. Insofar as the allegations contained in Paragraph 19 of the Complaint are directed

at parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the said allegations and, on that basis, denies those allegations.

        20.     AGLIC admits the allegations contained in Paragraph 20 of the Complaint.

                                                   FACTS

A.      THE OPIOID LAWSUITS

        21.     AGLIC admits only that HBC was named as a defendant in the seven actions

listed in Paragraph 21 of the Complaint. AGLIC states that the complaints filed in those actions

speak for themselves and denies the allegations of Paragraph 21 to the extent they are

inconsistent with the complaints filed in those seven actions.

        22.     AGLIC admits only that HBC was named as a defendant in the five actions listed

in Paragraph 22 of the Complaint. AGLIC states that the complaints filed in those actions speak

for themselves and denies the allegations of Paragraph 22 to the extent they are inconsistent with

the complaints filed in those actions.

        23.     Insofar as the allegations contained in Paragraph 23 of the Complaint make no

factual assertions directed at AGLIC, no response is required.

        24.     AGLIC admits the allegations contained in Paragraph 24 of the Complaint.

        25.     AGLIC admits the allegations contained in Paragraph 25 of the Complaint.

        26.     AGLIC admits only that HBC was named as a defendant in the lawsuits

designated as the “Track 1” lawsuits in the In re National Prescription Opiate Litigation, case

no. 17-md-2804, pending in the United States District Court for the Northern District of Ohio

(MDL 2804). AGLIC states that the complaints filed in the underlying “Track 1” lawsuits speak



                                                   6
                                                                                       131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 7 of 67



for themselves, and denies the allegations of Paragraph 26 to the extent that they are inconsistent

with those complaints.

       27.     AGLIC admits only that HBC was named as a defendant in the lawsuits

designated as the “Track 1” lawsuits in the In re National Prescription Opiate Litigation, case

no. 17-md-2804, pending in the United States District Court for the Northern District of Ohio

(MDL 2804). AGLIC states that the complaints filed in the underlying “Track 1” lawsuits speak

for themselves, and AGLIC denies the allegations of Paragraph 27 to the extent that they are

inconsistent with those complaints. Further answering, insofar as the allegations contained in

Paragraph 27 of the Complaint can be construed as inferring, implying or asserting that any

policy of insurance issued by AGLIC afforded insurance coverage for any of the claims

referenced in the Complaint, AGLIC denies the allegations.

       28.     AGLIC admits only that HBC was named as a defendant in the lawsuits

designated as the “Track 1” lawsuits in the In re National Prescription Opiate Litigation, case

no. 17-md-2804, pending in the United States District Court for the Northern District of Ohio

(MDL 2804). AGLIC states that the complaints filed in the underlying “Track 1” lawsuits speak

for themselves, and AGLIC denies the allegations of Paragraph 28 to the extent that they are

inconsistent with those complaints. Further answering, insofar as the allegations contained in

Paragraph 28 of the Complaint can be construed as inferring, implying or asserting that any

policy of insurance issued by AGLIC afforded insurance coverage for any of the claims

referenced in the Complaint, AGLIC denies the allegations.

       29.     AGLIC admits only that HBC was named as a defendant in the lawsuits

designated as the “Track 1” lawsuits in the In re National Prescription Opiate Litigation, case

no. 17-md-2804, pending in the United States District Court for the Northern District of Ohio



                                                7
                                                                                   131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 8 of 67



(MDL 2804). AGLIC states that the underlying complaints referenced in Paragraph 29 of the

Complaint speak for themselves and denies the allegations contained in Paragraph 29 to the

extent they are inconsistent with those complaints. Further answering, insofar as the allegations

contained in Paragraph 29 of the Complaint can be construed as inferring, implying or asserting

that any policy of insurance issued by AGLIC afforded insurance coverage for any of the claims

referenced in the Complaint, AGLIC denies the allegations.

       30.    AGLIC admits only that HBC was named as a defendant in the lawsuits

designated as the “Track 1” lawsuits in the In re National Prescription Opiate Litigation, case

no. 17-md-2804, pending in the United States District Court for the Northern District of Ohio

(MDL 2804), AGLIC states that the underlying complaints referenced in Paragraph 30 of the

Complaint speak for themselves and denies the allegations contained in Paragraph 30 to the

extent they are inconsistent with the underlying complaints. Further answering, insofar as the

allegations contained in Paragraph 30 of the Complaint can be construed as inferring, implying

or asserting that any policy of insurance issued by AGLIC afforded insurance coverage for any

of the claims referenced in the Complaint, AGLIC denies the allegations.

       31.    AGLIC admits only that HBC was named as a defendant in the lawsuits

designated as the “Track 1” lawsuits in the In re National Prescription Opiate Litigation, case

no. 17-md-2804, pending in the United States District Court for the Northern District of Ohio

(MDL 2804). AGLIC states that the underlying complaints referenced in Paragraph 31 of the

Complaint speak for themselves and denies the allegations contained in Paragraph 31 to the

extent they are inconsistent with the underlying complaints. Further answering, insofar as the

allegations contained in Paragraph 31 can be construed as inferring, implying or asserting that




                                               8
                                                                                 131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 9 of 67



any policy of insurance issued by AGLIC afforded insurance coverage for any of the claims

referenced in the Complaint, AGLIC denies the allegations.

       32.    AGLIC admits only that HBC was named as a defendant in the lawsuits

designated as the “Track 1” lawsuits in the In re National Prescription Opiate Litigation, case

no. 17-md-2804, pending in the United States District Court for the Northern District of Ohio

(MDL 2804). AGLIC states that the underlying complaints referenced in Paragraph 32 of the

Complaint speak for themselves and denies the allegations contained in Paragraph 32 to the

extent they are inconsistent with the underlying complaints. Further answering, insofar as the

allegations contained in Paragraph 32 can be construed as inferring, implying or asserting that

any policy of insurance issued by AGLIC afforded insurance coverage for any of the claims

referenced in the Complaint, AGLIC denies the allegations.

       33.    AGLIC admits only that HBC was named as a defendant in the lawsuits

referenced in Paragraph 33 of the Complaint. AGLIC states that the underlying complaints

referenced in Paragraph 33 speak for themselves and denies the allegations contained in

Paragraph 33 to the extent they are inconsistent with the underlying complaints. Further

answering, insofar as the allegations contained in Paragraph 33 can be construed as inferring,

implying or asserting that any policy of insurance issued by AGLIC afforded insurance coverage

for any of the claims referenced in the Complaint, AGLIC denies the allegations.

       34.    AGLIC admits only that HBC was named as a defendant in the lawsuits

referenced in Paragraph 34 of the Complaint. AGLIC states that the underlying complaints speak

for themselves and denies the allegations contained in Paragraph 34 to the extent they are

inconsistent with the underlying complaints. Further answering, insofar as the allegations

contained in Paragraph 34 can be construed as inferring, implying or asserting that any policy of



                                               9
                                                                                   131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 10 of 67



insurance issued by AGLIC afforded insurance coverage for any of the claims referenced in the

Complaint, AGLIC denies the allegations.

       35.     AGLIC admits only that HBC was named as a defendant in the lawsuits

referenced in Paragraph 35 of the Complaint. AGLIC states that the underlying complaints speak

for themselves and denies the allegations contained in Paragraph 35 to the extent they are

inconsistent with the underlying complaints. Further answering, insofar as the allegations

contained in Paragraph 35 can be construed as inferring, implying or asserting that any policy of

insurance issued by AGLIC afforded insurance coverage for any of the claims referenced in the

Complaint, AGLIC denies the allegations.

       36.     AGLIC admits only that HBC was named as a defendant in the lawsuit referenced

in Paragraph 36 of the Complaint. AGLIC states that the underlying complaint referenced in

Paragraph 36 of the Complaint speaks for itself and denies the allegations contained in Paragraph

36 to the extent they are inconsistent with the underlying complaint. Further answering, insofar

as the allegations contained in Paragraph 36 can be construed as inferring, implying or asserting

that any policy of insurance issued by AGLIC afforded insurance coverage for any of the claims

referenced in the Complaint, AGLIC denies the allegations.

       37.     To the extent that the allegations of Paragraph 37 purport to summarize or

characterize evidence produced in the In re National Prescription Opiate Litigation, case no. 17-

md-2804, pending in the United States District Court for the Northern District of Ohio (MDL

2804), any such evidence speaks for itself and AGLIC denies the allegations to the extent they

are inconsistent with such evidence. AGLIC otherwise states that it is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

37, and on that basis, denies the allegations.



                                                 10
                                                                                 131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 11 of 67



       38.     AGLIC states that the underlying complaints filed in the “Opioid Lawsuits”

referenced in Paragraph 38 of the Complaint speak for themselves and denies the allegations to

the extent they are inconsistent with the underlying complaints. Further answering, insofar as the

allegations contained in Paragraph 38 can be construed as inferring, implying or asserting that

any policy of insurance issued by AGLIC afforded insurance coverage for any of the claims

referenced in the Complaint, AGLIC denies the allegations.

B.     THE INSURANCE POLICIES

       39.     AGLIC admits only that it issued certain umbrella insurance policies to Giant

Eagle that were effective during the period of April 1, 2009 to April 1, 2016 (the “AGLIC

Excess Policies”) which apply in excess of certain policies issued to Giant Eagle by Old

Republic (the “Old Republic Primary Policies”). AGLIC states that the terms and conditions of

the AGLIC policies speak for themselves and denies the allegations of Paragraph 39 to the extent

that they are inconsistent with the AGLIC Excess Policies. To the extent that the allegations

contained in Paragraph 39 of the Complaint are otherwise directed at parties other than AGLIC,

AGLIC is without knowledge or information sufficient to form a belief as to the truth of the said

allegations and, on that basis, denies those allegations.

       i. The Zurich Policies (April 2009 to April 2016)

       40.     AGLIC admits only that it issued certain umbrella insurance policies to Giant

Eagle that were effective during the period of April 1, 2009 to April 1, 2016 (the “AGLIC

Excess Policies”) which apply in excess of certain policies issued to Giant Eagle by Old

Republic (the “Old Republic Primary Policies”). AGLIC states that the terms and conditions of

the AGLIC policies speak for themselves and denies the allegations of Paragraph 40 to the extent

that they are inconsistent with the AGLIC Excess Policies.



                                                 11
                                                                                  131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 12 of 67



       41.    AGLIC admits only that it issued certain umbrella insurance policies to Giant

Eagle that were effective during the period of April 1, 2009 to April 1, 2016 (the “AGLIC

Excess Policies”), which apply in excess of certain policies issued to Giant Eagle by Old

Republic (the “Old Republic Primary Policies”). AGLIC states that the terms and conditions of

the AGLIC Excess Policies speak for themselves and denies the allegations of Paragraph 41 to

the extent that they are inconsistent with the AGLIC Excess Policies. Insofar as the allegations

contained in Paragraph 41 of the Complaint can be construed as inferring, implying or asserting

that any policy of insurance issued by AGLIC afforded insurance coverage for any claims

referenced in the Complaint, AGLIC denies the allegations.

       42.    AGLIC admits only that it issued certain umbrella insurance policies to Giant

Eagle that were effective during the period of April 1, 2009 to April 1, 2016 (the “AGLIC

Excess Policies”), which follow form and apply in excess of certain policies issued to Giant

Eagle by Old Republic (the “Old Republic Primary Policies”). AGLIC states that the terms and

conditions of the AGLIC Excess Policies speak for themselves and denies the allegations of

Paragraph 42 to the extent that they are inconsistent with the AGLIC Excess Policies. Insofar as

the allegations contained in Paragraph 42 of the Complaint can be construed as inferring,

implying or asserting that any policy of insurance issued by AGLIC afforded insurance coverage

for any claims referenced in the Complaint, AGLIC denies the allegations.

       43.    AGLIC admits only that it issued certain umbrella insurance policies to Giant

Eagle that were effective during the period of April 1, 2009 to April 1, 2016 (the “AGLIC

Excess Policies”), which contain this quoted definition in whole or in part and which apply in

excess of certain underlying policies issued to Giant Eagle by Old Republic (the “Old Republic

Primary Policies”). AGLIC states that the terms and conditions of the AGLIC Excess Policies



                                              12
                                                                                131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 13 of 67



speak for themselves and denies the allegations of Paragraph 43 to the extent that they are

inconsistent with the AGLIC Excess Policies. Insofar as the allegations contained in Paragraph

43 of the Complaint can be construed as inferring, implying or asserting that any AGLIC Excess

Policy of insurance afforded insurance coverage for any claims referenced in the Complaint,

AGLIC denies the allegations.

       44.     AGLIC admits only that it issued certain umbrella insurance policies to Giant

Eagle that were effective during the period of April 1, 2009 to April 1, 2016 (the “AGLIC

Excess Policies”), which apply excess of those underlying policies issued to Giant Eagle by Old

Republic (the “Old Republic Primary Policies”). AGLIC states that the AGLIC Excess Policies

and the Old Republic Primary Policies respectively speak for themselves and denies the

allegations of Paragraph 44 to the extent that they are inconsistent with them. Insofar as the

allegations contained in Paragraph 44 of the Complaint can be construed as inferring, implying

or asserting that any AGLIC Excess Policy afforded insurance coverage for any claims

referenced in the Complaint, AGLIC denies the allegations.

       45.     Paragraph 45 of the Complaint makes no factual assertions against AGLIC, and,

therefore, no response by AGLIC is required. To the extent a response is required, AGLIC states

that the Old Republic Primary Policies speak for themselves and denies the allegations of

Paragraph 45 to the extent they are inconsistent with the Old Republic Primary Policies.

       46.     Paragraph 46 of the Complaint makes no factual assertions against AGLIC, and,

therefore, no response by AGLIC is required. To the extent a response is required, AGLIC states

that the Old Republic Primary Policies speak for themselves and denies the allegations of

Paragraph 46 to the extent they are inconsistent with the Old Republic Primary Policies.




                                               13
                                                                                  131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 14 of 67



       47.     Paragraph 47 of the Complaint makes no factual assertions against AGLIC, and,

therefore, no response by AGLIC is required. To the extent a response is required, AGLIC states

that the Old Republic Primary Policies speak for themselves and denies the allegations of

Paragraph 47 to the extent they are inconsistent with the Old Republic Primary Policies.

       48.     AGLIC admits only that it issued certain umbrella insurance policies to Giant

Eagle that were effective during the period of April 1, 2009 to April 1, 2016 (the “AGLIC

Excess Policies”) and that all the quoted language appears only in the April 1, 2011 to April 1,

2016 Policies but not in the other AGLIC Excess Policies. AGLIC states that the AGLIC Excess

Policies speak for themselves and denies the allegations of Paragraph 48 to the extent that they

are inconsistent with the AGLIC Excess Policies.        Insofar as the allegations contained in

Paragraph 48 of the Complaint can be construed as inferring, implying or asserting that any

AGLIC Excess Policy afforded insurance coverage for any claims referenced in the Complaint,

AGLIC denies the allegations.

       49.     AGLIC admits only that it issued certain umbrella insurance policies to Giant

Eagle that were effective during the period of April 1, 2009 to April 1, 2016 (the “AGLIC

Excess Policies”), and that all the quoted language appears only in the April 1, 2011 to April 1,

2016 Policies but not in the other AGLIC Excess Policies. AGLIC states that the AGLIC Excess

Policies speak for themselves and denies the allegations of Paragraph 49 to the extent that they

are inconsistent with the AGLIC Excess Policies. Insofar as the allegations contained in

Paragraph 49 of the Complaint can be construed as inferring, implying or asserting that any

policy of insurance issued by AGLIC afforded insurance coverage for any claims referenced in

the Complaint, AGLIC denies the allegations.

       50.     AGLIC denies the allegations of paragraph 50 of the Complaint.



                                               14
                                                                                  131363736v1 0976954
            Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 15 of 67



        51.      AGLIC states that the Old Republic Primary Policies speak for themselves and

denies the allegations of Paragraph 51 to the extent that they are inconsistent with the Old

Republic Primary Policies. Insofar as the allegations contained in Paragraph 51 of the Complaint

can be construed as inferring, implying or asserting that any AGLIC Excess Policy afforded

insurance coverage for any claims referenced in the Complaint, AGLIC denies the allegations.

        52.      AGLIC states that the Old Republic Primary Policies and AGLIC Excess Policies

respectively speak for themselves and denies the allegations of Paragraph 52 to the extent that

they are inconsistent with them. AGLIC is otherwise without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 52 of the Complaint and,

on that basis, denies the allegations.

        53.      AGLIC denies the allegations contained in paragraph 53 of the Complaint.

        ii. The XL Specialty Policies (April 2016 to April 2018)

        54.      AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 54 of the Complaint and, on that basis, denies the

allegations. AGLIC further states that any policy of insurance issued by XL Specialty speaks for

itself and denies the allegations of Paragraph 54 to the extent they are inconsistent with such

policies.

        55.      AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 55 of the Complaint and, on that basis, denies the

allegations. AGLIC further states that any policy of insurance issued by XL Specialty speaks for

itself and denies the allegations of Paragraph 55 to the extent they are inconsistent with such

policies.




                                                15
                                                                                    131363736v1 0976954
            Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 16 of 67



        56.      AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 56 of the Complaint and, on that basis, denies the

allegations. AGLIC further states that any policy of insurance issued by XL Specialty or Old

Republic speaks for itself and denies the allegations of Paragraph 56 to the extent they are

inconsistent with such policies.

        57.      AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 57 of the Complaint and, on that basis, denies the

allegations. AGLIC further states that any policy of insurance issued by XL Specialty or Old

Republic speaks for itself and denies the allegations of Paragraph 57 to the extent they are

inconsistent with such policies.

        58.      AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 58 of the Complaint and, on that basis, denies the

allegations. AGLIC further states that any policy of insurance issued by XL Specialty speaks for

itself and denies the allegations of Paragraph 58 to the extent they are inconsistent with such

policies.

        59.      AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 59 of the Complaint and, on that basis, denies the

allegations. AGLIC further states that any policy of insurance issued by XL Specialty speaks for

itself and denies the allegations of Paragraph 59 to the extent they are inconsistent with such

policies.

        60.      AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 60 of the Complaint and, on that basis, denies the

allegations. AGLIC further states that any policy of insurance issued by XL Specialty speaks for



                                                16
                                                                                 131363736v1 0976954
            Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 17 of 67



itself and denies the allegations of Paragraph 60 to the extent they are inconsistent with such

policies.

        61.      AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 61 of the Complaint and, on that basis, denies the

allegations. AGLIC further states that any policy of insurance issued by XL Specialty or Old

Republic speaks for itself and denies the allegations of Paragraph 60 to the extent they are

inconsistent with such policies.

        62.      AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 62 of the Complaint and, on that basis, denies the

allegations. AGLIC further states that any policy of insurance issued by XL Specialty or Old

Republic speaks for itself and denies the allegations of Paragraph 62 to the extent they are

inconsistent with such policies.

        63.      Insofar as the allegations contained in Paragraph 63 of the Complaint are directed

at parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the said allegations, and on that basis, denies those allegations. AGLIC

further states that any policy of insurance issued by XL Specialty or Old Republic speaks for

itself and denies the allegations of Paragraph 63 to the extent they are inconsistent with such

policies.

        64.      Insofar as the allegations contained in Paragraph 64 of the Complaint are directed

at parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the said allegations, and on that basis, denies those allegations. AGLIC

further states that the Old Republic policies speak for themselves and denies the allegations of

Paragraph 64 to the extent that they are inconsistent with the Old Republic policies.



                                                 17
                                                                                   131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 18 of 67



       65.     Insofar as the allegations contained in Paragraph 65 of the Complaint are directed

at parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the said allegations, and on that basis, denies those allegations. AGLIC

further states that the policies issued by Old Republic and XL Specialty speak for themselves and

denies the allegations of Paragraph 65 to the extent that they are inconsistent with those policies.

       66.     Insofar as the allegations contained in Paragraph 66 of the Complaint are directed

at parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the said allegations, and on that basis, denies those allegations. AGLIC

further states that the policies issued by Old Republic and XL Specialty speak for themselves and

denies the allegations of Paragraph 66 to the extent that they are inconsistent with those policies.

C.     THE OPIOID LAWSUITS’ ALLEGATIONS EASILY MEET THE STANDARD
       FOR TRIGGERING DEFENDANTS’ DUTY TO DEFEND – THAT IS, THEY
       ASSERT ARGUABLY COVERED CLAIMS

       67.     With regard to the allegations contained in Paragraph 67 of the Complaint,

AGLIC states that any written notice(s) speak for themselves and denies the allegations to the

extent they are inconsistent with such notices. Insofar as the allegations contained in Paragraph

67 are directed at parties other than AGLIC, AGLIC is without knowledge or information

sufficient to form a belief as to the truth of the said allegations and, on that basis, denies the

allegations.

       68.     AGLIC denies the allegations of paragraph 68 of the Complaint.

       69.     AGLIC states that the policies issued by AGLIC speak for themselves and denies

the allegations of Paragraph 69 to the extent they are inconsistent with those policies. AGLIC

further denies the allegations insofar as they can be construed as inferring, implying or asserting

that any AGLIC Excess Policy afforded insurance coverage for any claims referenced in the



                                                 18
                                                                                     131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 19 of 67



Complaint. Insofar as the allegations contained in Paragraph 69 of the Complaint are directed at

parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the allegations and, on that basis, denies the allegations.

        70.     AGLIC states that the policies issued by AGLIC speak for themselves and denies

the allegations of Paragraph 70 to the extent they are inconsistent with those policies. AGLIC

further denies the allegations insofar as they can be construed as inferring, implying or asserting

that any AGLIC Excess Policy afforded insurance coverage for any claims referenced in the

Complaint. Insofar as the allegations contained in Paragraph 70 of the Complaint are directed at

parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the allegations and, on that basis, denies the allegations.

        71.     AGLIC states that the policies issued by AGLIC speak for themselves and denies

the allegations of Paragraph 71 to the extent they are inconsistent with those policies. AGLIC

further denies the allegations insofar as they can be construed as inferring, implying or asserting

that any AGLIC Excess Policy afforded insurance coverage for any claims referenced in the

Complaint. Insofar as the allegations contained in Paragraph 70 of the Complaint are directed at

parties other than AGLIC, AGLIC is otherwise without knowledge or information sufficient to

form a belief as to the truth of the allegations and, on that basis, denies the allegations.

        72.     AGLIC states that the policies issued by AGLIC speak for themselves and denies

the allegations of Paragraph 72 to the extent they are inconsistent with those policies. AGLIC

further denies the allegations insofar as they can be construed as inferring, implying or asserting

that any AGLIC Excess Policy afforded insurance coverage for any claims referenced in the

Complaint. Insofar as the allegations contained in Paragraph 72 of the Complaint are directed at




                                                   19
                                                                                        131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 20 of 67



parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the allegations and, on that basis, denies the allegations.

        73.     AGLIC states that the policies issued by AGLIC speak for themselves and denies

the allegations of Paragraph 73 to the extent they are inconsistent with those policies. AGLIC

further denies the allegations insofar as they can be construed as inferring, implying or asserting

that any AGLIC Excess Policy afforded insurance coverage for any claims referenced in the

Complaint. Insofar as the allegations contained in Paragraph 73 of the Complaint are directed at

parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the allegations and, on that basis, denies the allegations.

        74.     With regard to the allegations contained in Paragraph 74 of the Complaint,

AGLIC states that the underlying complaints filed in the Opioid Lawsuits speak for themselves

and denies the allegations of Paragraph 74 to the extent that they are inconsistent with the

underlying complaints. Moreover, AGLIC denies that the allegations contained in Paragraph 74

of the Complaint comprehensively summarize the allegations in the Opioid Lawsuits or

accurately characterize the Opioid Lawsuits.         Further answering, insofar as the allegations

contained in Paragraph 74 can be construed as inferring, implying or asserting that any AGLIC

Excess Policy afforded insurance coverage for any claims referenced in the Complaint, including

the Opioid Lawsuits, AGLIC denies the allegations. AGLIC otherwise denies the allegations of

Paragraph 74 to the extent that they are directed at AGLIC. Insofar as the allegations contained

in Paragraph 74 of the Complaint are directed at parties other than AGLIC, AGLIC is without

knowledge or information sufficient to form a belief as to the truth of the said allegations and, on

that basis, denies the allegations.

        75.     AGLIC denies the allegations contained in paragraph 75 of the Complaint.



                                                   20
                                                                                        131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 21 of 67



       76.     AGLIC admits that HBC is an insured under the AGLIC Excess Policies effective

April 1, 2009 to April 1, 2016. Insofar as the allegations contained in Paragraph 76 of the

Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

       77.     AGLIC denies the allegations contained in paragraph 77 of the Complaint.

       78.     AGLIC admits only that it sent a letter to Giant Eagle dated April 23, 2019, that

explained AGLIC’s denial of coverage for the Opioid Lawsuits, while fully reserving its rights

under all terms and conditions of all applicable policies. Insofar as the allegations contained in

Paragraph 78 of the Complaint can be construed as inferring, implying or asserting that any

AGLIC Excess Policy afforded insurance coverage for any claims referenced in the Complaint,

AGLIC denies the allegations. AGLIC otherwise denies the allegations of Paragraph 78 to the

extent they are directed at AGLIC. Insofar as the allegations contained in Paragraph 78 of the

Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

       79.     Insofar as the allegations contained in Paragraph 79 of the Complaint can be

construed as inferring, implying or asserting that any AGLIC Excess Policy afforded insurance

coverage for any claims referenced in the Complaint, AGLIC denies the allegations. AGLIC

otherwise denies the allegations of Paragraph 79 to the extent they are directed at AGLIC.

Insofar as the allegations contained in Paragraph 79 of the Complaint are directed at parties other

than AGLIC, AGLIC is without knowledge or information sufficient to form a belief as to the

truth of the said allegations and, on that basis, denies the allegations.



                                                  21
                                                                                   131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 22 of 67



       80.     AGLIC admits only that it received correspondence from Plaintiffs’ counsel dated

January 29, 2019. AGLIC states that such correspondence speaks for itself and denies the

allegations of Paragraph 80 to the extent they are inconsistent with that correspondence. Insofar

as the allegations contained in Paragraph 80 are directed at parties other than AGLIC, AGLIC is

without knowledge or information sufficient to form a belief as to the truth of the said allegations

and, on that basis, denies the allegations.

       81.     AGLIC admits that it sent a letter to Giant Eagle dated December 21, 2018 in

which it acknowledged certain of the Opioid Lawsuits and agreed to investigate the matters

“under a full reservation of, and without prejudice to, any and all rights which AGLIC may have

under the referenced Policy.” AGLIC also admits that it sent a letter to Giant Eagle dated April

23, 2019 in which it explained why AGLIC had no coverage obligations for the Opioid Lawsuits,

while fully reserving its rights under all terms and conditions of all applicable policies. AGLIC

states that the December 21, 2018 and April 23, 2019 letters speak for themselves and denies the

allegations of Paragraph 81 to the extent they are inconsistent with the letters.

       82.     AGLIC admits only that it sent a letter dated April 23, 2019 in which it explained

why AGLIC had no coverage obligations for the Opioid Lawsuits, while fully reserving its rights

under all terms and conditions of all applicable policies. AGLIC further states that the April 23,

2019 letter speaks for itself and denies the allegations of Paragraph 82 to the extent they are

inconsistent with that letter. Insofar as the allegations contained in Paragraph 82 of the

Complaint can be construed as inferring, implying or asserting that any policy of insurance

issued by AGLIC afforded insurance coverage for any claims referenced in the Complaint,

AGLIC denies the allegations. AGLIC otherwise denies the allegations of Paragraph 82 of the

Complaint.



                                                 22
                                                                                    131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 23 of 67



       83.     AGLIC admits only that it sent a letter dated April 23, 2019 in which it explained

why AGLIC had no coverage obligations for the Opioid Lawsuits, while fully reserving its rights

under all terms and conditions of all applicable policies. AGLIC further states that the April 23,

2019 letter speaks for itself and denies the allegations of Paragraph 83 to the extent they are

inconsistent with that letter. Insofar as the allegations contained in Paragraph 83 of the

Complaint can be construed as inferring, implying or asserting that any policy of insurance

issued by AGLIC afforded insurance coverage for any claims referenced in the Complaint,

AGLIC denies the allegations. AGLIC further states that the underlying complaints in the Opioid

Lawsuits speak for themselves and denies the allegations of Paragraph 83 to the extent they are

inconsistent with the underlying complaints. AGLIC is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 83 and, on that

basis, denies the allegations.

       84.     Insofar as the allegations contained in Paragraph 84 of the Complaint are directed

at parties other than AGLIC, no response is required. To the extent a response is required,

AGLIC is without knowledge or information sufficient to form a belief as to the truth of the said

allegations and, on that basis, denies the allegations.

                                   FIRST CAUSE OF ACTION

                                      (Against All Defendants)

  (Declaratory Relief – Duty to Defend and Pay All Defense Expenses in the Opioid Lawsuits)

       85.     AGLIC incorporates herein by reference all paragraphs of this Answer, including

all denials, as if the same were set forth herein.

       86.     AGLIC denies the allegations contained in paragraph 86 of the Complaint.

       87.     AGLIC denies the allegations contained in paragraph 87 of the Complaint.



                                                     23
                                                                                     131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 24 of 67



        88.     AGLIC admits only that it sent a letter dated April 23, 2019 in which it explained

why it had no coverage obligations for the Opioid Lawsuits, while fully reserving its rights under

all terms and conditions of all applicable policies. Insofar as the allegations contained in

Paragraph 88 of the Complaint can be construed as inferring, implying or asserting that any

policy of insurance issued by AGLIC afforded insurance coverage for any claims referenced in

the Complaint, AGLIC denies the allegations. AGLIC otherwise denies the allegations of

Paragraph 88 to the extent they are directed at AGLIC. Insofar as the allegations contained in

Paragraph 88 of the Complaint are directed at parties other than AGLIC, AGLIC is without

knowledge or information sufficient to form a belief as to the truth of the said allegations and, on

that basis, denies the allegations.

        89.     To the extent that Paragraph 89 of the Complaint purports to set forth a summary

of the action or consists of legal conclusions, no response by AGLIC is required. To the extent

the allegations contained in Paragraph 89 can be construed as inferring, implying or asserting

that AGLIC owes insurance coverage to Plaintiffs under any policy with respect to any claim

referenced in the Complaint, AGLIC denies the allegations. To the extent the allegations

contained in Paragraph 89 are directed to parties other than AGLIC, AGLIC is without

knowledge or information sufficient to form a belief as to the truth of the said allegations and, on

that basis, denies those allegations.

        90.     To the extent that Paragraph 90 of the Complaint purports to set forth a summary

of the action or consists of legal conclusions, no response by AGLIC is required. To the extent

the allegations contained in Paragraph 90 can be construed as inferring, implying or asserting

that AGLIC owes insurance coverage to Plaintiffs under any policy with respect to any claim

referenced in the Complaint, AGLIC denies the allegations. To the extent the allegations



                                                24
                                                                                    131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 25 of 67



contained in Paragraph 90 are directed to parties other than AGLIC, AGLIC is without

knowledge or information sufficient to form a belief as to the truth of the said allegations and, on

that basis, denies those allegations.

       91.     To the extent that Paragraph 91 of the Complaint purports to set forth a summary

of the action or consists of conclusions of law, no response by AGLIC is required. AGLIC

otherwise denies the allegations contained in Paragraph 91.

       92.     To the extent that Paragraph 92 of the Complaint purports to set forth a summary

of the action or consists of legal conclusions, no response by AGLIC is required. To the extent a

response is required, AGLIC denies that Plaintiffs are entitled to any of the declaratory relief

sought with respect to AGLIC. To the extent the allegations of Paragraph 92 are directed to

parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 92 and, on that basis, denies those

allegations.

                                 SECOND CAUSE OF ACTION

                                        (Against All Defendants)

  (Breach of Contract – Duty to Defend and Pay All Defense Expenses in the Opioid Lawsuits)

       93.     AGLIC incorporates herein by reference all preceding paragraphs of this Answer,

including all denials, as if the same were set forth herein.

       94.     AGLIC states that any written notice(s) speak for themselves and denies the

allegations of Paragraph 94 to the extent they are inconsistent with such notices. To the extent

the allegations contained in Paragraph 94 can be construed as inferring, implying or asserting

that AGLIC owes insurance coverage to Plaintiffs under any policy with respect to any claim

referenced in the Complaint, AGLIC denies the allegations. To the extent the allegations



                                                  25
                                                                                    131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 26 of 67



contained in Paragraph 94 are directed at parties other than AGLIC, AGLIC is without

knowledge or information sufficient to form a belief as to the truth of the said allegations and, on

that basis, denies those allegations.

       95.     AGLIC denies the allegations contained in paragraph 95 of the Complaint.

       96.     AGLIC denies the allegations contained in paragraph 96 of the Complaint.

       97.     To the extent the allegations of Paragraph 97 of the Complaint are directed to

AGLIC, AGLIC denies the allegations. Insofar as the allegations contained in Paragraph 97 of

the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

       98.     AGLIC admits only that it sent a letter to Giant Eagle dated April 23, 2019, in

which it explained that AGLIC does not owe any coverage obligations for the Opioid Lawsuits,

while fully reserving its rights under all terms and conditions of all applicable policies. Insofar as

the allegations contained in Paragraph 98 of the Complaint can be construed as inferring,

implying or asserting that any policy issued by AGLIC afforded insurance coverage for any

claims referenced in the Complaint, AGLIC denies the allegations. Insofar as the allegations

contained in Paragraph 98 of the Complaint can be construed as inferring, implying or asserting

that AGLIC breached any contractual duties under any policy of insurance, AGLIC denies the

allegations. AGLIC otherwise denies the allegations of Paragraph 98 to the extent they are

directed to AGLIC. Insofar as the allegations contained in Paragraph 98 of the Complaint are

directed at parties other than AGLIC, AGLIC is without knowledge or information sufficient to

form a belief as to the truth of the said allegations and, on that basis, denies the allegations.




                                                  26
                                                                                       131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 27 of 67



       99.     To the extent the allegations of Paragraph 99 of the Complaint are directed to

AGLIC, AGLIC denies the allegations. Insofar as the allegations contained in Paragraph 99 of

the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

                                  THIRD CAUSE OF ACTION

                                      (Against All Defendants)

                                     (Common Law Bad Faith)

       100.    AGLIC incorporates herein by reference all preceding paragraphs of this Answer,

including all denials, as if the same were set forth herein.

       101.    AGLIC states that the AGLIC policies referenced by the Complaint speak for

themselves and denies the allegations of Paragraph 101 to the extent they are inconsistent with

those policies. Insofar as the allegations contained in Paragraph 101 of the Complaint can be

construed as inferring, implying or asserting that any policy issued by AGLIC afforded insurance

coverage for any claims referenced in the Complaint, AGLIC denies the allegations. AGLIC

otherwise denies the allegations of Paragraph 101, to the extent they are directed at AGLIC.

Insofar as the allegations are directed at parties other than AGLIC, AGLIC is without knowledge

or information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

       102.    Insofar as Paragraph 102 of the Complaint consists of legal conclusions and

makes no factual assertions against AGLIC, no response is required. Insofar as the allegations

can be construed as inferring, implying or asserting that any policy issued by AGLIC afforded

insurance coverage for any claims referenced in the Complaint, AGLIC denies the allegations.



                                                  27
                                                                                     131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 28 of 67



To the extent that the allegations contained in Paragraph 102 of the Complaint can be construed

as inferring, implying or asserting that AGLIC breached any contractual duties under any policy

of insurance, AGLIC denies the allegations. AGLIC otherwise denies the allegations of

Paragraph 102, to the extent they are directed at AGLIC. Insofar as the allegations are directed at

parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the said allegations and, on that basis, denies the allegations.

        103.    To the extent the allegations of Paragraph 103 of the Complaint are directed to

AGLIC, AGLIC denies the allegations. Insofar as the allegations contained in Paragraph 103 of

the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

        104.    To the extent the allegations of Paragraph 104 of the Complaint are directed to

AGLIC, AGLIC denies the allegations. Insofar as the allegations contained in Paragraph 104 of

the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

        105.    To the extent the allegations of Paragraph 105 (including subparts) of the

Complaint are directed to AGLIC, AGLIC denies the allegations. Insofar as the allegations

contained in Paragraph 105 of the Complaint are directed at parties other than AGLIC, AGLIC is

without knowledge or information sufficient to form a belief as to the truth of the said allegations

and, on that basis, denies the allegations.

        106.    To the extent the allegations of Paragraph 106 of the Complaint are directed to

AGLIC, AGLIC denies the allegations. Insofar as the allegations contained in Paragraph 106 of



                                                  28
                                                                                        131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 29 of 67



the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

        107.    To the extent the allegations of Paragraph 107 of the Complaint are directed to

AGLIC, AGLIC denies the allegations. Insofar as the allegations contained in Paragraph 107 of

the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

                                 FOURTH CAUSE OF ACTION

                                      (Against All Defendants)

                                        (Statutory Bad Faith)

        108.    AGLIC incorporates herein by reference all preceding paragraphs of this Answer,

including all denials, as if the same were set forth herein.

        109.    Insofar as Paragraph 109 of the Complaint consists of legal conclusions and

makes no factual assertions against AGLIC, no response is required. To the extent a response is

required, insofar as the allegations contained in Paragraph 109 of the Complaint can be construed

as inferring, implying or asserting that any policy issued by AGLIC afforded insurance coverage

for any claims referenced in the Complaint, or that that AGLIC breached any contractual,

statutory, or other legal duties under any policy of insurance, AGLIC denies the allegations.

AGLIC otherwise denies the allegations of Paragraph 109, to the extent they are directed at

AGLIC. Insofar as the allegations contained in Paragraph 109 of the Complaint are directed at

parties other than AGLIC, AGLIC is without knowledge or information sufficient to form a

belief as to the truth of the said allegations and, on that basis, denies the allegations.



                                                  29
                                                                                        131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 30 of 67



       110.    Insofar as Paragraph 110 of the Complaint consists of legal conclusions and

makes no factual assertions against AGLIC, no response is required. To the extent a response is

required, insofar as the allegations contained in Paragraph 110 of the Complaint can be construed

as inferring, implying or asserting that any policy of insurance issued by AGLIC afforded

insurance coverage for any claims referenced in the Complaint, or that AGLIC breached any

contractual, statutory, or other legal duties under any policy of insurance, AGLIC denies the

allegations. AGLIC otherwise denies the allegations of Paragraph 110 to the extent they are

directed at AGLIC. Insofar as the allegations contained in Paragraph 110 of the Complaint are

directed at parties other than AGLIC, AGLIC is without knowledge or information sufficient to

form a belief as to the truth of the said allegations and, on that basis, denies the allegations.

       111.    AGLIC states that any AGLIC insurance policy referenced by the Complaint

speaks for itself and denies the allegations of Paragraph 111 to the extent they are inconsistent

with such policies. Insofar as the allegations contained in Paragraph 111 of the Complaint can be

construed as inferring, implying or asserting that any AGLIC policy afforded insurance coverage

for any claims referenced in the Complaint, or that AGLIC breached any contractual, statutory,

or other legal duties under any policy, AGLIC denies the allegations. Insofar as the allegations

contained in Paragraph 111 of the Complaint are directed at parties other than AGLIC, AGLIC is

without knowledge or information sufficient to form a belief as to the truth of the said allegations

and, on that basis, denies the allegations.

       112.    Insofar as Paragraph 112 of the Complaint consists of legal conclusions and

makes no factual assertions against AGLIC, no response is required. To the extent a response is

required, insofar as the allegations contained in Paragraph 112 of the Complaint can be construed

as inferring, implying or asserting that any AGLIC policy afforded insurance coverage for any



                                                  30
                                                                                       131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 31 of 67



claims referenced in the Complaint, or that AGLIC breached any contractual, statutory, or other

legal duties under any policy, AGLIC denies the allegations. Insofar as the allegations contained

in Paragraph 112 of the Complaint are directed at parties other than AGLIC, AGLIC is without

knowledge or information sufficient to form a belief as to the truth of the said allegations and, on

that basis, denies the allegations.

        113.    Insofar as Paragraph 113 of the Complaint consists of legal conclusions and

makes no factual assertions against AGLIC, no response is required. To the extent a response is

required, insofar as the allegations contained in Paragraph 113 of the Complaint can be construed

as inferring, implying or asserting that any AGLIC policy afforded insurance coverage for any

claims referenced in the Complaint, or that AGLIC breached any contractual, statutory, or other

legal duties under any policy, AGLIC denies the allegations. Insofar as the allegations contained

in Paragraph 113 of the Complaint are directed at parties other than AGLIC, AGLIC is without

knowledge or information sufficient to form a belief as to the truth of the said allegations and, on

that basis, denies the allegations.

        114.    To the extent the allegations of Paragraph 114 of the Complaint are directed to

AGLIC, AGLIC denies the allegations. Insofar as the allegations contained in Paragraph 114 of

the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

        115.    To the extent the allegations of Paragraph 115 of the Complaint are directed to

AGLIC, AGLIC denies the allegations. Insofar as the allegations contained in Paragraph 115 of

the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or




                                                31
                                                                                    131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 32 of 67



information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

       116.    To the extent the allegations of Paragraph 116 (including subparts) of the

Complaint are directed to AGLIC, AGLIC denies the allegations. Insofar as the allegations

contained in Paragraph 116 of the Complaint are directed at parties other than AGLIC, AGLIC is

without knowledge or information sufficient to form a belief as to the truth of the said allegations

and, on that basis, denies the allegations.

       117.    To the extent the allegations of Paragraph 117 of the Complaint are directed to

AGLIC, AGLIC denies the allegations. Insofar as the allegations contained in Paragraph 117 of

the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

       118.    To the extent the allegations of Paragraph 118 of the Complaint are directed to

AGLIC, AGLIC denies the allegations. Insofar as the allegations contained in Paragraph 118 of

the Complaint are directed at parties other than AGLIC, AGLIC is without knowledge or

information sufficient to form a belief as to the truth of the said allegations and, on that basis,

denies the allegations.

       WHEREFORE, AGLIC denies that Plaintiffs are entitled to any of the relief sought in the

Complaint’s Prayer for Relief, including subparts (a)-(d) thereto, to the extent such relief is

sought from or against AGLIC. Insofar as the Complaint’s Prayer for Relief seeks relief with

respect to parties other than AGLIC, AGLIC is without knowledge or information sufficient to

form a belief as to the truth of the said allegations, and, on that basis, denies those allegations.

AGLIC denies all allegations in the Complaint not herein expressly admitted.



                                                32
                                                                                    131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 33 of 67



                                 AFFIRMATIVE DEFENSES

       AGLIC sets forth the following to apprise Plaintiffs of certain applicable defenses.

AGLIC reserves the right to amend or re-state any defenses and/or to assert any additional

defenses. By listing a matter as an affirmative defense, AGLIC does not assume the burden of

proving any matter upon which Plaintiffs bear the burden of proof under applicable law.

                                   First Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, because Giant Eagle has failed to

properly exhaust the applicable self-insured retentions, deductibles and limits of liability of the

underlying Old Republic Primary Policies in the payment of covered claims, which is a

prerequisite to coverage under any AGLIC Excess Policy.

                                  Second Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, because the complaints in the Opioid

Lawsuits do not seek covered damages because of “bodily injury” or “property damage” caused

by an “occurrence” within the coverage of the underlying Old Republic Primary Policies or the

AGLIC Excess Policies.

                                   Third Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, to the extent the complaints in the

Opioid Lawsuits seek uncovered economic losses, penalties, restitution, equitable relief or

punitive or treble damages as those amounts are not damages within the coverage of the Old

Republic Primary Policies to which the AGLIC Excess Policies follow form or the AGLIC

Excess Policies and/or insurable under applicable law.




                                                33
                                                                                   131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 34 of 67



                                 Fourth Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, because the complaints in the Opioid

Lawsuits do not seek covered damages because of any “bodily injury” or “property damage” that

took place during the period of any AGLIC Excess Policy.

                                   Fifth Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, to the extent any insured knew that any

purported “bodily injury” or “property damage” in the Opioid Lawsuits had occurred prior to the

period of any AGLIC Excess Policies.

                                  Sixth Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, to the extent any purported “bodily

injury” or “property damage” in the Opioid Lawsuits was expected or intended by any insured.

                                 Seventh Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, to the extent any purported “bodily

injury” or “property damage” in the Opioid Lawsuits was a known loss or loss in progress prior

to the inception date of any AGLIC Excess Policy.

                                  Eighth Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, because Giant Eagle failed to notify

AGLIC as soon as practicable of any purported “occurrence” under the AGLIC Excess Policies.

                                  Ninth Affirmative Defense

       Plaintiffs’ claims are barred, in whole or in part, to the extent any purported “bodily

injury” or “property damage” in the Opioid Lawsuits falls within the Druggist Professional

Liability exclusion of the AGLIC Excess Policies effective April 1, 2009 to April 1, 2011.




                                               34
                                                                                  131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 35 of 67



                                     Tenth Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, to the extent any purported “bodily

injury” or “property damage” in the Opioid Lawsuits falls within the Professional Liability

exclusion of the AGLIC Excess Policies April 1, 2011 to April 1, 2016.

                                   Eleventh Affirmative Defense

        Plaintiffs’ claims are barred, in whole or in part, to the extent any other term, condition,

definition or exclusion contained in the Old Republic Primary Policies to which the AGLIC

Excess Policies follow form or in the AGLIC Excess Policies apply to bar or limit coverage for

the Opioid Lawsuits.

                                      PRAYER FOR RELIEF

        WHEREFORE, Defendant American Guarantee and Liability Insurance Company,

respectfully requests that the Court:

        a.      Deny the relief and declarations requested by Plaintiffs in the Complaint;

        b.      Dismiss Plaintiffs’ claims against AGLIC with prejudice; and

        c.      Award such other and further relief to AGLIC as the Court deems just and proper.

                                         COUNTERCLAIM

        Defendant American Guarantee and Liability Insurance Company (“AGLIC”), for its

Counterclaim against Plaintiffs Giant Eagle, Inc. (“Giant Eagle”) and HBC Service Company

(collectively, “Plaintiffs”), states as follows:

        1.      AGLIC incorporates by reference its Answer and Affirmative Defenses to the

Plaintiffs’ Complaint for Declaratory Judgment and Damages (the Complaint), as if fully set

forth herein.




                                                   35
                                                                                    131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 36 of 67



                   The Underlying Old Republic Primary Policies Issued to Giant Eagle

        2.       Old Republic Insurance Company (“Old Republic”) issued primary commercial

general liability policies to Giant Eagle as the named insured that were effective during the

period of April 1, 2009 to April 1, 2018 (the “Old Republic Primary Policies”).

        3.       The Old Republic Primary Policies are summarized in the following chart:

    POLICY NUMBER           POLICY PERIOD           Limits of Liability and Self Insured Retention

    MWZX 26658              April 1, 2009 to Total Aggregate Limit (Other Than Products
                            April 1, 2010    Completed Operations) - $15 million

                                                    Designated Location Aggregate Limit (Other
                                                    Than Products-Completed Operations) –
                                                    $3 million

                                                    General Aggregate Limit (Other Than Products-
                                                    Completed Operations) - $15 million

                                                    Products-Completed Operations Aggregate Limit-
                                                    $3 million

                                                    Personal and Advertising Injury Limit –
                                                    $3 million

                                                    Each Occurrence Limit - $1 million

                                             Self Insured Retention - $1 million                           per
                                             occurrence, no aggregate (indemnity only)
    MWZX 26669              April 1, 2010 to Same as above
                            April 1, 2011
    MWZX 26706              April 1, 2011 to Same as above
                            April 1, 2014
    MWZY 3011881            April 1, 2014 to Same as above
                            April 1, 2015
    MWZY 304638             April 1, 2015 to Same as above
                            April 1, 2016
    MWZY 307316             April 1, 2016 to Same as above
                            April 1, 2017



1
          AGLIC is not in possession of a copy of this Old Republic Primary Policy. Upon information and belief,
this policy is substantially identical to the other Old Republic Primary Policies.

                                                      36
                                                                                              131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 37 of 67



 MWZY 310036                 April 1, 2017 to Same as above
                             April 1, 2018

       4.        Each of the Old Republic Primary Policies contains an endorsement that provides

that the “Each Occurrence Limit will apply in excess of the ‘self insured retention.’”

       5.        The Insuring Agreement in the Old Republic Primary Policies provides, in

relevant part:

                 SECTION I – COVERAGES

                 COVERAGE A – BODILY INJURY AND PROPERTY
                 DAMAGE LIABILITY

                 1.     Insuring Agreement

                        a.       We will pay those sums that the insured becomes
                                 legally obligated to pay as damages because of
                                 “bodily injury” or “property damage” to which this
                                 insurance applies. We will have the right and duty
                                 to defend the insured against any “suit” seeking
                                 those damages. However, we will have no duty to
                                 defend the insured against any “suit” seeking
                                 damages for “bodily injury” or “property damage”
                                 to which this insurance does not apply. We may, at
                                 our discretion, investigate any “occurrence” and
                                 settle any claim or “suit” that may result. . . .

                                 *                       *                         *

       b.        This insurance applies to “bodily injury” and “property damage”
                 only if:

                        (1)      The “bodily injury” or “property damage” is caused
                                 by an “occurrence” that takes place in the “coverage
                                 territory”;

                        (2)      The “bodily injury” or “property damage” occurs
                                 during the policy period; and

                        (3)      Prior to the policy period, no insured . . . and no
                                 “employee” authorized by you to give or receive
                                 notice of an “occurrence” or claim, knew that the



                                                  37
                                                                                    131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 38 of 67



                          “bodily injury” or “property damage” had occurred,
                          in whole or in part. . . .

                          *                         *                        *

             2.    Exclusions

                   This insurance does not apply to:

                   a.     Expected or Intended Injury

                          “Bodily injury” or “property damage” expected or
                          intended from the standpoint of the insured. This
                          exclusion does not apply to “bodily injury”
                          resulting from the use of reasonable force to protect
                          persons or property.

                          *                            *                     *

       6.    The Supplementary Payments Provision of the Old Republic Primary Policies

provides:

             SUPPLEMENTARY PAYMENTS-COVERAGES A AND B

             1.    We will pay, with respect to any claim we investigate or
                   settle, or any ‘suit’ against an insured we defend:

                   a.     All expenses we incur.

                   b.     Up to $250 for costs of bail bonds . . . .

                   c.     The cost of bonds to release attachments . . . .

                   d.     All reasonable expenses incurred by the insured at
                          our request to assist in the investigation or defense
                          of the claim or ‘suit,’ . . .

                   e.     All court costs taxed against the insured in the
                          “suit” . . . .

                   f.     Prejudgment interest awarded against the insured
                          on that part of the judgment we pay. . . .

                   g.     All interest on the full amount of any judgment that
                          accrues after entry of the judgment . . . .


                                            38
                                                                              131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 39 of 67




               These payments will not reduce the limits of insurance.
               (Emphasis added).

       7.      The Old Republic Primary Policies contain the following definitions:

               3. “Bodily injury” means bodily injury, sickness or disease
               sustained by a person, including death resulting from any of these
               at any time.

                       *                          *                          *

               13. "Occurrence” means as an accident, including continuous or
               repeated exposure to substantially the same general harmful
               conditions.

                       *                          *                          *

               17. “Property damage” means:

                       a.      Physical injury to tangible property, including all
                               resulting loss of use of that property. All such loss
                               of use shall be deemed to occur at the time of the
                               physical injury that caused it; or

                       b.      Loss of use of tangible property that is not
                               physically injured. All such loss of use shall be
                               deemed to occur at the time of the “occurrence” that
                               caused it.

    The Old Republic Primary Policies’ $1 Million Per Occurrence Self Insured Retention

       8.      Each of the Old Republic Primary Policies is subject to a “Self Insured Retention

Endorsement” (“SIR Endorsement”), under which Giant Eagle is responsible for a $1 million per

occurrence “self insured retention” that is not subject to an aggregate. Giant Eagle’s defense

costs, including attorney’s fees, do not erode or satisfy the self insured retention.

       9.      The SIR Endorsement of each Old Republic Primary Policy provides:

               In consideration of the premium charged, the following provisions
               apply to the insurance provided by this policy and supersede any
               provision(s) to the contrary.



                                                  39
                                                                                        131363736v1 0976954
Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 40 of 67



                              SCHEDULE

     COMMERCIAL GENERAL LIABILITY COVERAGE
     PART

     “Self Insured Retention”: $1,000,000 Each Occurrence

     *                         *                         *

     A.    Our obligations under the Coverages of the policy to pay
           damages on your behalf apply in excess of the “self insured
           retention.” The amount of the “self insured retention” is
           shown on the Schedule.

     B.    The “self insured retention” may be satisfied by any
           combination of the following:

           1.     Damages and medical expenses payable under the
                  applicable Coverage(s).

           2.     Other amounts payable under the policy.

     C.    Amounts payable under Supplementary Payments, which
           include but are not limited to allocated loss adjustment
           expense(s) (ALAE) do not satisfy the “self insured
           retention.” (Emphasis added).

           If Supplementary Payments and/or allocated loss
           adjustment expense(s) are not described in the policy,
           Supplementary Payments and/or allocated loss adjustment
           expense(s) are costs associated with the investigation or
           settlement of any claim or ‘suit’ against an insured and
           include but are not limited to defense costs, attorneys’
           fees, premiums for appeal and bail bonds, prejudgment and
           post judgment interest . . . and/or reasonable travel
           expenses incurred by the insured at our request when
           assisting in the investigation or settlement of any claim or
           “suit.” (Emphasis added).

     D.    In addition to the Scheduled “self insured retention” you
           are responsible for payment of a proportion of
           Supplementary Payments and/or allocated loss adjustment
           expenses. . . . If there is no loss payment, your proportion
           of Supplementary Payments and/or allocated loss
           adjustment expenses is 100%.



                                   40
                                                                      131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 41 of 67



               E.     . . . The “self insured retention” is an each and every “self
                      insured retention” and does not have an aggregate.
                      (Emphasis added).

               F.     The “self insured retention” will not reduce the applicable
                      Limits of Insurance (Limits of Liability).

               G.     We do not have a duty to investigate, defend or settle any
                      claim or “suit” for which there may be coverage under this
                      insurance within the “self insured retention.” Our right and
                      duty to defend or settle any claim or “suit” do apply to any
                      claim or “suit” that exceeds the “self insured retention.”

                      You, at your own expense, must investigate, defend or
                      settle all claims or “suits” within the “self insured
                      retention.” We retain the right to elect to join in the defense
                      of such claims or “suits” and we will pay any expenses we
                      incur in doing so.

                      *                         *                           *

        I.      The following is added to SECTION V – DEFINITIONS

                      23.    “Self insured retention” means the amount the
                             insured legally must pay with respect to claims or
                             “suits” to which this insurance applies. This amount
                             applies on the same basis (each claim, each
                             “occurrence”, each employee, any one loss, any one
                             person or organization, each common cause, etc.) as
                             the applicable Limits of Insurance (Limits of
                             Liability). The “self insured retention” is an each
                             and every “self insured retention” and does not have
                             an aggregate. The “self insured retention” will not
                             be satisfied by payment of any claim or “suit”
                             brought against the insured that would not be
                             covered under the terms of this policy.

             The Deductible Endorsements Under the Old Republic Primary Policies

       10.     Each of the Old Republic Primary Policies includes a separate deductible

endorsement (“Deductible Endorsement”) that provides that Giant Eagle’s deductible equals the

indemnity limit of insurance under the policy. Each of the Deductible Endorsements further

provides that ALAE (including Giant Eagle’s defense costs) do not satisfy the deductible.


                                                41
                                                                                        131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 42 of 67



        11.      Each of the Old Republic Primary Policies, with the exception of Old Republic

Policy MWZY 304638 effective 4/1/15 to 4/1/16, includes a Deductible Endorsement which

provides:

                 In consideration of the premium charged, the following provisions
                 apply to the insurance provided by this policy and supersede any
                 provision(s) to the contrary.

                 A.     The Coverages of your policy are subject to deductibles.
                        The deductible amount(s) equal the Limits of
                        Insurance/Limits of Liability applicable to the Coverage
                        under which a claim(s) is made or “suit(s)” is brought.

                        The deductible will apply on the same basis as the
                        Coverage Limits of Insurance/Limits of Liability applicable
                        to the claim or “suit” regardless of the number of persons
                        or organizations who sustain damages.

                        The deductible reduces the applicable Coverage Limits of
                        Insurance/Limits of Liability.

                 B.     In addition to the deductibles, you are responsible for
                        reimbursing us for amounts we pay under Supplementary
                        Payments, which include but are not limited to allocated
                        loss adjustment expenses (ALAE).

                        Amounts payable under Supplementary Payments and/or
                        allocated loss adjustment expenses do not satisfy the
                        deductible. (Emphasis added.)

                        If Supplementary Payments and/or allocated loss
                        adjustment expenses are not described in the policy,
                        Supplementary Payments and/or allocated loss adjustment
                        expenses are costs associated with the Investigation or
                        settlement of any claim or “suit” against an insured and
                        include but are not limited to defense costs, attorneys’
                        fees, premiums for appeal and bail bonds, prejudgment and
                        post judgment interest . . . . (Emphasis added.)

        12.      Old Republic Primary Policy MWZY 304638, effective April 1, 2015 to April 1,

2016,       contains   an    analogous     “SCHEDULED          DEDUCTIBLE             COVERAGE

ENDORSEMENT.” That Deductible Endorsement similarly provides that ALAE—including


                                                42
                                                                                  131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 43 of 67



Giant Eagle’s defense costs and attorneys’ fees—do not satisfy the deductible, but remain Giant

Eagle’s responsibility:

               In consideration of the premium charged, the following provisions
               apply to the insurance provided by this policy and supercede any
               provision(s) to the contrary.

                                              SCHEDULE

               Deductible: $ Equals the Limits of Insurance/Liability as provided
               under the policy plus all ALAE/Supplementary Payments

               A.         Our obligations under the Coverages of the policy to pay
                          damages are subject to a deductible. The deductible is
                          shown in the Schedule.

                          Our obligations to pay damages apply only to the amount
                          of damages in excess of the deductible shown in the
                          Schedule.

               B.         The deductible may be satisfied by any combination of the
                          following:

                                1. Damages and medical expenses payable under the
                                   applicable Coverage(s).

                                2. Other amounts payable under the policy.

                                3. Amounts payable under Supplementary Payments,
                                   which include but are not limited to allocated loss
                                   adjustment expenses (ALAE):

                            *                            *                      *

                          [X]      Amounts payable under Supplementary Payments,
                                   which include but are not limited to allocated loss
                                   adjustment expenses (ALAE) do not satisfy the
                                   deductible. In addition to the Scheduled deductible
                                   you are responsible for payment of Supplementary
                                   Payments and/or allocated loss adjustment
                                   expenses.

               If Supplementary Payments and/or allocated loss adjustment
               expenses (ALAE) are not described in the policy, Supplementary
               Payments and/or allocated loss adjustment expenses are costs


                                                    43
                                                                                     131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 44 of 67



               associated with the investigation or settlement of any claim or
               “suit” against an insured and include but are not limited to defense
               costs, attorneys’ fees, premiums for appeal and bail bonds,
               prejudgment and post judgment interest, expenses incurred by the
               insurer, first aid expenses, and/or reasonable travel expenses
               incurred by the insured at our request when assisting in the
               investigation or settlement of any claim or “suit.”

               C.      The deductible will apply on the same basis as the
                       Coverage(s) Limits of Insurance/Limit of Liability
                       applicable to the claim or “suit” regardless of the number of
                       persons or organizations who sustain damages.

               D.      The deductible amounts:

                       *                        *                          *
                       [X]    Described in paragraph B.1. and B.2 will reduce the
                       applicable Limits of Insurance/Limits of Liability.

Giant Eagle Acknowledges Its Responsibility for Defense Costs Under the Old Republic
Primary Policies

       13.     The Old Republic Primary Policies provided that the deductible was equal to the

limits of each policy. Further, Giant Eagle was responsible for all of its own defense costs,

including attorney’s fees. Giant Eagle’s defense costs do not erode either the deductible or the

self insured retention under the Old Republic Primary Policies.

       14.     Giant Eagle repeatedly acknowledged this understanding in submissions sent to

AGLIC through Giant Eagle’s brokers from at least 2012 to 2016. Each of those Giant Eagle

submissions, in describing the underlying Old Republic Primary Policies, acknowledges the $1

million “Self-Insured Retention* - Per Occurrence” and further states: “*Loss adjustment

expenses do not erode retention; prorated when damages exceed retention.” (Emphasis added).

       15.     Old Republic also expressly informed Giant Eagle (through Giant Eagle’s broker,

the Willis Group) in its proposals for the Old Republic Policies that Giant Eagle would be

responsible for a $1 million per occurrence self insured retention.



                                                 44
                                                                                    131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 45 of 67



       16.     Each of the Old Republic proposals specified that Giant Eagle would remain

responsible for allocated loss adjustment expenses (“ALAE”), which include defense costs, and

that ALAE did not erode the self insured retention. These Old Republic proposals stated that:

“ALAE is in addition to the Insured’s Retention for Loss and the Policy Limits. The insured is

responsible for all Loss and ALAE.” (Emphasis added).

       17.     Similarly, in a March 6, 2012 email response to questions by AGLIC’s

underwriter, Giant Eagle’s broker described the self insured retention under the Old Republic

Primary Policies as follows: “First, I wanted to be sure everyone understands the structure of the

program. Giant Eagle assumes the first 1,000,000 SIR on all claims. Above that sits the Old

Republic layer for General Liability. Expenses are outside the SIR.” (Emphasis added).

       18.     Giant Eagle’s ALAE, including defense costs, do not erode the limits or self

insured retention of the Old Republic Primary Policies. Thus, Giant Eagle’s alleged defense costs

with respect to the Opioid Lawsuits do not exhaust the Old Republic Primary Policies.

                                  The AGLIC Excess Policies

       19.     AGLIC issued seven excess or umbrella insurance policies effective during the

period of April 1, 2009 to April 1, 2016 (the “AGLIC Excess Policies”), each of which provided

coverage in excess of one of the underlying Old Republic Primary Policies, as indicated below:

   AGLIC Policy Number           Policy Period               Underlying     Old       Republic
                                                             Primary Policy
   AUC 2856587-11                4/1/09-4/1/10               MWZX 26658
   AUC 2856587-12                4/1/10-4/1/11               MWZX 26669
   AUC 2856587-13                4/1/11-4/1/12               MWZX 26706
   AUC 2856587-14                4/1/12-4/1/13               MWZX 26706
   AUC 2856587-15                4/1/13-4/1/14               MWZX 26706
   AUC 2856587-16                4/1/14-4/1/15               MWZX 301188
   AUC 2856587-17                4/1/15-4/1/16               MWZX 304638




                                                 45
                                                                                  131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 46 of 67



       20.     Each of the AGLIC Excess Policies provides $25 million in excess coverage, in

excess of the underlying Old Republic Primary Policies.

       21.     The AGLIC Excess Policies provide both excess follow form liability insurance

(Coverage A) and umbrella liability insurance (Coverage B).

       22.     Coverage A of the AGLIC Excess Policies follows form to the Old Republic

Primary Policies and applies in excess of the total applicable limits of underlying insurance (i.e.,

the Old Republic Primary Policies). Coverage A requires that: the insured be legally obligated to

pay damages because of “bodily injury” or “property damage”; the “bodily injury” or “property

damage” occur during the policy period; and the “bodily injury” or “property damage” be caused

by an “occurrence.”

       23.     In addition, Coverage B of the AGLIC Excess Policies – the umbrella liability

insurance – applies in excess of the greater of the “retained limit” or the amount payable by

“other insurance,” and potentially applies only if there is no coverage under the underlying Old

Republic Primary Policies.

       24.     Coverage B, like Coverage A, also requires that the insured be legally obligated to

pay damages because of “bodily injury” or “property damage”; the “bodily injury” or “property

damage” occur during the policy period; and the “bodily injury” or “property damage” be caused

by an “occurrence.”

       25.     The AGLIC Excess Policies effective April 1, 2009 to April 1, 2011 contain the

following provisions:

                                      Insuring Agreements

               SECTION I. COVERAGE

               A. Coverage A – Excess Follow Form Liability Insurance



                                                46
                                                                                    131363736v1 0976954
Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 47 of 67



        Under Coverage A, we will pay on behalf of the insured,
        those damages covered by this insurance in excess of the total
        applicable limits of underlying insurance. With respect to
        Coverage A, the terms and conditions of underlying
        insurance are made a part of this policy, except with respect
        to:

        1. Any contrary provision contained in this policy; or

        2. Any provisions in this policy for which a similar provision
           is not contained in underlying insurance.

        With respect to the exceptions stated above, the provisions of
        this policy will apply.

        Notwithstanding anything to the contrary contained above, if
        underlying insurance does not apply to damages, for reasons
        other than exhaustion of applicable limits of insurance by
        payment of claims, then Coverage A does not apply to such
        damages.

     B. Coverage B – Umbrella Liability Insurance

        Under Coverage B, we will pay on behalf of the insured, sums
        as damages the insured becomes legally obligated to pay by
        reason of liability imposed by law or assumed under an
        insured contract because of bodily injury, property damage,
        or personal and advertising injury covered by this insurance
        but only if the injury, damage or offense arises out of your
        business, takes place during the policy period of this policy and
        is caused by an occurrence happening anywhere. We will pay
        such damages in excess of the Retained Limit specified in
        Item 5. of the Declarations or the amount payable by other
        insurance, whichever is greater.


        Coverage B will not apply to any loss, claim or suit for which
        insurance is afforded under underlying insurance or would
        have been afforded except for the exhaustion of the limits of
        insurance of underlying insurance.

          *                 *               *
     SECTION III. DEFENSE AND SUPPLEMENTARY
     PAYMENTS




                                     47
                                                                        131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 48 of 67



                 A.     We have the right and duty to assume control of the
                        investigation and settlement of any claim, or defense of any
                        suit against the insured for damages covered by this
                        policy:

                        1.     Under Coverage A, when the applicable limit of
                               underlying insurance has been exhausted by
                               payment of claims for which coverage is afforded
                               under this policy; or

                        2.     Under Coverage B, when damages are sought for
                               bodily injury, property damage, personal and
                               advertising injury to which no underlying
                               insurance or other insurance applies.

                        *                          *                         *
                 C.     In those circumstances where paragraph A. above does not
                        apply, we do not have the duty to assume control of the
                        investigation and settlement of any claim, or defense of any
                        suit against the insured. We do, however, have the right to
                        participate in the investigation and settlement of any claim,
                        or defense of any suit that we feel may create liability on
                        our part under the terms of this policy. If we exercise this
                        right, we will do so at our expense….

       26.       The AGLIC Excess Policies effective April 1, 2011 to April 1, 2016 provide, in

relevant part:

                                       Insuring Agreements

                 SECTION I. COVERAGE

                 A.     Coverage A – Excess Follow Form Liability Insurance

                        Under Coverage A, we will pay on behalf of the insured
                        those damages covered by this insurance in excess of the
                        total applicable limits of underlying insurance. With
                        respect to Coverage A, this policy includes:

                        1.     The terms and conditions of underlying insurance
                               to the extent such terms and conditions are not
                               inconsistent or do not conflict with the terms and
                               conditions referred to in Paragraph 2. below;




                                                 48
                                                                                    131363736v1 0976954
Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 49 of 67



          2.     The terms and conditions that apply to Coverage A
                 of this policy.

          Notwithstanding anything to the contrary contained above,
          if underlying insurance does not apply to damages, for
          reasons other than exhaustion of applicable Limits of
          Insurance by payment of loss, then Coverage A does not
          apply to such damages. Also, Coverage A does not apply
          to any form of casualty business crisis expense insurance
          even if such insurance is afforded under underlying
          insurance or would have been afforded except for the
          exhaustion of the Limits of Insurance of underlying
          insurance.

     B.   Coverage B – Umbrella Liability Insurance

          Under Coverage B, we will pay on behalf of the insured
          those damages the insured becomes legally obligated to
          pay by reason of liability:

          1.     Imposed by law because of bodily injury, property
                 damage, or personal and advertising injury;

          2.     Assumed under an insured contract because of
                 bodily injury or property damage;

          covered by this insurance but only if the injury, damage or
          offense arises out of your business, takes place during the
          policy period of this policy and is caused by an occurrence
          happening anywhere. We will pay such damages in excess
          of the Retained Limit specified in Item 5 of the
          Declarations or the amount payable by other insurance,
          whichever is greater.

          Coverage B does not apply to any loss, claim or suit for
          which insurance is afforded under underlying insurance
          or would have been afforded except for the exhaustion of
          the Limits of Insurance of underlying insurance.

          *                        *                         *

     SECTION III. DEFENSE AND SUPPLEMENTARY
     PAYMENTS

     A.   We have the right and duty to assume control of the
          investigation and settlement of any claim, or defense of any


                                  49
                                                                     131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 50 of 67



                      suit against the insured for damages covered by this
                      policy:

                      1.     Under Coverage A, when the applicable limit of
                             underlying insurance and other insurance has
                             been exhausted by payment of loss for which
                             coverage is afforded under this policy; or

                      2.     Under Coverage B, when damages are sought for
                             bodily injury, property damage, or personal and
                             advertising injury to which no underlying
                             insurance or other insurance applies.

                      *                          *                         *
              D.      In those circumstances where paragraph A. above does not
                      apply, we do not have the duty to assume control of the
                      investigation and settlement of any claim, or defense of any
                      suit against the insured. We do, however, have the right to
                      participate in the investigation and settlement of any claim,
                      or defense of any suit that we feel may create liability on
                      our part under the terms of this policy. If we exercise, this
                      right, we will do so at our expense….

       27.    The AGLIC Excess Policies effective April 1, 2009 to April 1, 2016 contain the

following exclusion for Coverage B:

              SECTION IV. EXCLUSIONS

                      *                      *                        *
              C.      Under Coverage B this policy does not apply to:

                   *                           *                          *
              INTENTIONAL INJURY

              4.     Bodily injury or property damage expected or intended
              from the standpoint of the insured. This exclusion does not apply
              to bodily injury or property damage resulting from the use of
              reasonable force to protect persons or property.

       28.    With respect to Coverages A and B, the AGLIC Excess Policies contain the

following definition of “Other Insurance”:

              Other insurance means a policy of insurance providing coverage
              that this policy also provides. Other insurance includes any type


                                               50
                                                                                  131363736v1 0976954
          Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 51 of 67



               of self-insurance or other mechanism by which an insured
               arranges for funding of legal liability.

               Other insurance does not include underlying insurance or a
               policy of insurance specifically purchased to be excess of this
               policy providing coverage that this policy also provides.

         29.   With respect to Coverage B, the AGLIC Excess Policies contain the following

definition of “bodily injury”:

               Bodily injury means physical injury, sickness, or disease,
               including death of a person. Bodily injury to such person also
               means mental anguish, mental injury, humiliation, or shock if
               directly resulting from physical injury, sickness, or disease.

         30.    With respect to Coverage B, the AGLIC Excess Policies state that “occurrence”

means:

                a.      With respect to bodily injury or property damage
                        liability, an accident, including continuous or repeated
                        exposure to substantially the same general harmful
                        conditions….

         31.   With respect to Coverage B, the AGLIC Excess Policies state that “property

damage” means:

                a.      Physical injury to tangible property, including all resulting
                        loss or use of that property. All such loss of use shall be
                        deemed to occur at the time of the physical injury that
                        caused it; or

                b.      Loss of use of tangible property that is not physically
                        injured. All such loss shall be deemed to occur at the time
                        of the occurrence that caused it.

         32.   Coverage B of the AGLIC Excess Policies effective April 1, 2009 to April 1,

2011 also excludes Druggist Professional Liability.

         33.   Coverage B of the AGLIC Excess Policies effective April 1, 2011 to April 1,

2015 excludes all professional liability.



                                                51
                                                                                    131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 52 of 67



        34.     Coverage B of the AGLIC Excess Policy effective April 1, 2015 to April 1, 2016

also excludes all professional liability.

       Giant Eagle’s Initial Tender of Opioid Lawsuits to Old Republic, AGLIC and XL

        35.     Prior to January 29, 2019, Giant Eagle notified AGLIC that HBC had been served

as a defendant in the following four opioid-related lawsuits:

              a. County of Summit, Ohio v. Purdue Pharma, L.P., Case No. 18-op-45090 (N.D.

                 Ohio);

              b. City of Cleveland, Ohio v. Purdue Pharma, L.P., Case No. 18-op-45132 (N.D.

                 Ohio);

              c. County of Cuyahoga, Ohio v. Purdue Pharma, L.P., Case No. 17-op-45004 (N.D.

                 Ohio); and

              d. City of Barberton, Ohio v. Purdue Pharma, L.P., Case No. 18-op-45767 (N.D.

                 Ohio).

Those four lawsuits (the first four lawsuits) were transferred to the In re National Prescription

Opiate Litigation, MDL No. 2804 pending before Judge Polster in the Northern District of Ohio.

        36.     By letter dated January 29, 2019 (“January 2019 Demand Letter”) Giant Eagle

demanded that Old Republic, as well as AGLIC and XL Specialty Insurance (“XL”)

acknowledge their duties to defend the first four lawsuits.

        37.     In the January 2019 Demand Letter, Giant Eagle claimed that it had initially

notified Old Republic, AGLIC, and XL of the first four lawsuits in June 2018 and again in

September 2018. According to the January 2019 Demand Letter, in response to Giant Eagle’s

requests, “Old Republic has requested a coverage opinion from Giant Eagle’s outside coverage

counsel.”



                                                52
                                                                                 131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 53 of 67



       38.     In the January 2019 Demand Letter, Giant Eagle stated its position that Old

Republic owed a duty to defend Giant Eagle in the first four lawsuits, because they alleged

damages “ ‘because of bodily injury’ in the language of the Old Republic Policies.”

       39.     With respect to AGLIC, Giant Eagle’s January 2019 Demand Letter alleged that

“[AGLIC]’s duty to defend is triggered immediately when either: (1) Old Republic’s limit of

liability has been exhausted; or (2) Old Republic denies its duty to defend.”

       40.     In the January 2019 Demand Letter, Giant Eagle claimed that it had “incurred in

excess of $1 million in defense costs” for the first four lawsuits. Giant Eagle stated: “Giant

Eagle’s defense costs have exhausted its $1 million obligation and triggered the obligation of

Insurers [Old Republic, AGLIC, and XL] to provide Giant Eagle with a full defense. Giant Eagle

hereby demands that the Insurers immediately reimburse all past defense costs in excess of $1

million and agree to advance all future defense costs on an ongoing basis.”

       41.     The January 2019 Demand Letter also informed Old Republic, AGLIC, and XL

that HBC had been named as a defendant in two additional opioid lawsuits:

             a. Cleveland Bakers & Teamsters Health & Welfare Fund v. Purdue Pharma, L.P.,

                Case No. 18-op-45432 (N.D. Ohio); and

             b. Mental Health & Recovery Servs. Board of Allen v. Purdue Pharma, L.P., Case

                No. 18-op-46344 (N.D. Ohio).

Giant Eagle “demand[ed] full defense coverage for these lawsuits.”

                                    AGLIC Denies Coverage

       42.     In a letter to Giant Eagle dated April 23, 2019 (the “April 2019 Letter”), AGLIC

denied coverage with respect to the six opioid-related lawsuits referenced in Giant Eagle’s

January 2019 Demand Letter. AGLIC explained that it had no coverage obligation under either



                                                53
                                                                                 131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 54 of 67



Coverage A or Coverage B of the AGLIC Excess Policies for multiple reasons, including: (1) the

underlying lawsuits did not seek damages because of bodily injury or property damage, and (2)

in any event, Giant Eagle’s alleged defense costs did not exhaust the underlying Old Republic

Primary Policies.

       43.     With respect to Coverage A, AGLIC first stated that “AGLIC has no obligation to

defend . . . when the limits of underlying insurance and/or other insurance is not exhausted,

which is the case here.” The April 2019 Letter explained: “Each of the Old Republic Primary

Policies . . . is subject to an SIR [self-insured retention] of $1M each occurrence, satisfied only

by indemnity and not defense costs. Because those SIRs are not impaired by any payment of

indemnity for the Opioid Lawsuits, and because the limits of the Old Republic Primary Policies

also are not exhausted, it is premature to determine whether Coverage A of the AGLIC Umbrella

Policies is implicated.”

       44.     AGLIC’s April 2019 Letter further explained that Coverage A would otherwise

not apply because the six opioid-related lawsuits sought economic damages, rather than damages

because of bodily injury or property damage.

       45.     AGLIC’s April 2019 Letter also stated that it had no coverage obligation under

Coverage B of the of the AGLIC Excess Policies for these same reasons and that “Coverage B

which may be implicated . . . only where no underlying insurance and/or other insurance (i.e., the

Old Republic Primary Policies) applies. However, with respect to the Opioid Lawsuits, Coverage

B of the AGLIC Excess Policies provides no broader coverage than that of the Old Republic

Primary Policies.”

       46.     AGLIC’s April 2019 Letter fully reserved its rights under all terms and conditions

of all AGLIC Excess Policies.



                                                54
                                                                                   131363736v1 0976954
           Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 55 of 67



    Giant Eagle Files an Ohio State Court Lawsuit Against Old Republic, AGLIC and XL

       47.      On May 28, 2019, Giant Eagle initiated a declaratory judgment action in the

Court of Common Pleas of Cuyahoga County, Ohio (the “Ohio Lawsuit”) by filing a Complaint

for Declaratory Relief and Damages (the “Ohio Complaint”) against each of Old Republic,

AGLIC, and XL.

       48.      The Ohio Complaint sought a declaration that each of Old Republic, XL and

AGLIC had a duty to defend Giant Eagle against five opioid lawsuits. Specifically, the Ohio

Complaint sought declaratory relief with respect to the same lawsuits referenced in Giant Eagle’s

January 2019 Letter, with the exception of Cleveland Bakers & Teamsters Health & Welfare

Fund v. Purdue Pharma, L.P., Case No. 18-op-45432 (N.D. Ohio).

       49.      The Ohio Complaint referenced the January 2019 Demand Letter and Old

Republic’s response thereto. Giant Eagle pleaded that on February 15, 2019, “Old Republic

responded to the [January 2019 Demand Letter] . . . with an email to Giant Eagle’s in-house

insurance analyst.” According to the Ohio Complaint, Old Republic responded to Giant Eagle as

follows:

                As you are aware coverage is provided to Giant Eagle by Old
                Republic Insurance on a Limits equals Matching deductible basis,
                and all ALAE costs are outside of the deductible and the limit. In
                essence it is all Giant Eagles [sic] money. It was our understanding
                that Giant Eagle has been handling and continues to handle the
                defense of this matter pursuant to applicable policy deductibles.

       50.      In the Ohio Complaint, Giant Eagle pleaded that “Old Republic’s cryptic response

to Giant Eagle’s demand is incorrect, purposefully misleading, and inconsistent with the plain

and unambiguous language of its policies.”

       51.      The Ohio Complaint included four causes of action, each of which was asserted

against Old Republic, AGLIC, and XL: (1) declaratory relief regarding the “Duty to Defend and


                                                55
                                                                                   131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 56 of 67



Pay All Defense Expenses in the Opioid Lawsuits”; (2) breach of contract based on the same

alleged duty to defend; (3) common law bad faith; and (4) statutory bad faith pursuant to 42 Pa.

Cons. Stat. § 8371.

       52.      On July 25, 2019 AGLIC filed its answer and affirmative defenses in the Ohio

Lawsuit.

             Giant Eagle’s July 25, 2019 Tender of Seven Additional Opioid Lawsuits

       53.      By letter dated July 25, 2019, Giant Eagle notified Old Republic, AGLIC, and XL

that Giant Eagle had been named as a defendant in the following seven additional opioid

lawsuits:

                a.     Geauga County Board of Commissioners v. AmerisourceBergen Drug

                       Corp., et al., No. 1:18-op-45256-DAP (N.D. Ohio);

                b.      Columbiana     County        Board   of   County   Commissioners         v.

                       AmerisourceBergen Drug Corp., et al., No. 1-18-op-45289-DAP;

                c.      City of Saratoga Springs v. Purdue Pharma L.P., Civil Action No. 1:19-

                       cv-00789 (N.D.N.Y.);

                d.      City of Rochester v. Purdue Pharma L.P., Civil Action No. 6:19-cv-

                       06490 (W.D.N.Y.);

                e.     City of Auburn v. Purdue Pharma L.P., Civil Action No. 2:19-cv-03800

                       (E.D.N.Y.);

                f.     City of Poughkeepsie v. Purdue Pharma, et. al., Civil Action No. 9:19-cv-

                       06800-KMK (S.D.N.Y.); and

                g.      City of Ogdensburg v. Purdue Pharma L.P., Civil Action No. 8:19-cv-

                       00782 (N.D.N.Y.).



                                                56
                                                                                 131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 57 of 67



In its letter, Giant Eagle “request[ed] XL’s and [AGLIC’s] agreement to defend each of these

lawsuits under the applicable policies.” Giant Eagle did not request that Old Republic defend the

lawsuits identified in its July 25, 2019 letter.

              Giant Eagle Dismisses the Ohio Complaint and Commences This Action

        54.      On July 26, 2019, Giant Eagle filed a notice of voluntary dismissal in the Ohio

Lawsuit, without prejudice.

        55.      On the same date, Giant Eagle commenced the instant declaratory judgment

action by filing its Complaint and Demand for Jury Trial (the “Complaint”). Notably, unlike the

Ohio Lawsuit, Giant Eagle did not name Old Republic as a defendant. The Complaint seeks a

declaration of AGLIC or XL’s duty to defend Giant Eagle with respect to a total of twelve opioid

lawsuits, consisting of: (1) the five lawsuits that were the subject of the Ohio Lawsuit, as well as

(2) the seven additional lawsuits identified in Giant Eagle’s July 25, 2019 tender letter.

              Giant Eagle’s July 31, 2019 Tender of Four Additional Opioid Lawsuits

        56.      In addition to the twelve lawsuits identified in the Complaint as the “Opioid

Lawsuits”, Giant Eagle, by letter dated July 31, 2019, notified AGLIC that Giant Eagle had been

named as a defendant in the following four additional opioid lawsuits:

                 a.     The County of Trumbull, Ohio v. Purdue Pharma, L.P. et al., Case No.

                        1:18-op- 45079-DAP (N.D. Ohio);

                 b.     The County of Lake, Ohio, v. Purdue Pharma, L.P. et al., Case No. 1:18-

                        op-45032-DAP (N.D. Ohio);

                 c.     The City of Warren, Ohio v. Purdue Pharma, L.P. et al., Case No. 18-op-

                        45434-DAP (N.D. Ohio); and




                                                   57
                                                                                     131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 58 of 67



               d.      County of Kaua’i v. Purdue Pharma, et. al., Case No. 1:19-cv-00377-

                       LEK-KJM (D. Haw.).

In the July 31, 2019 letter, Giant Eagle “request[ed] XL’s and Zurich’s agreement to defend each

of these lawsuits under the applicable policies and requests consent to the retention of Marcus &

Shapira as lead counsel in connection with the actions.”

                         AGLIC’s August 26, 2019 Denial of Coverage

       57.     On August 26, 2019, AGLIC issued a letter to Giant Eagle in response to Giant

Eagle’s letters of July 25, 2019 and July 31, 2019 (the “August 2019 Letter”). In the August

2019 Letter, AGLIC explained that it denied coverage for the seven lawsuits referenced in the

July 25, 2019 letter, as well as the four additional lawsuits referenced in the July 31, 2019 letter.

The August 2019 Letter denied coverage for the same reasons set forth in AGLIC’s April 2019

Letter, including that: (1) the underlying lawsuits did not seek damages because of bodily injury

or property damage, and (2) in any event, Giant Eagle’s alleged defense costs did not exhaust the

underlying Old Republic Primary Policies.

                              AGLIC’s Claims against Giant Eagle

       58.     AGLIC seeks a declaratory judgment that it has no duty to defend or indemnify

Giant Eagle under the AGLIC Excess Policies with respect to the twelve lawsuits identified in

the Complaint and the four additional opioid lawsuits identified in Giant Eagle’s July 31, 2019

Letter (all sixteen actions, collectively, the “Opioid Lawsuits”) on multiple grounds.

       59.     The complaints in the Opioid Lawsuits do not seek covered damages because of

“bodily injury” or “property damage” caused by an “occurrence” within the scope of coverage of

the Old Republic Primary Policies – which act as primary coverage here – or the AGLIC Excess

Policies – which act only as excess coverage here.



                                                 58
                                                                                     131363736v1 0976954
            Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 59 of 67



        60.      Additionally, AGLIC seeks a declaration that AGLIC’s Excess Policies have not

been triggered, because Giant Eagle’s alleged defense costs for the Opioid Lawsuits do not erode

the Self-Insured Retention or the limits of liability of any Old Republic Primary Policy.

        61.      Resolution of the dispute in this case also may require additional declaratory

relief, including determinations with respect to the number of occurrences presented by the

Opioid Lawsuits, the applicable policy year in which any alleged injuries or damage first

manifested under Pennsylvania law, and whether other potential defenses to coverage apply to

bar coverage for the Opioid Lawsuits.

                                             COUNT I

 Declaratory Relief – No Duty To Defend or Indemnify Under the AGLIC Excess Policies
 Because the Opioid Lawsuits Do Not Seek Damages Because of Bodily Injury or Property
                                       Damage

        62.      AGLIC restates and realleges paragraphs 1-62 of its Counterclaim as though fully

set forth herein.

        63.      Giant Eagle has asserted that it is entitled to be defended under the AGLIC Excess

Policies for the Opioid Lawsuits.

        64.      AGLIC seeks a determination that it has no duty to defend or indemnify Giant

Eagle for the Opioid Lawsuits, under either Coverage A or Coverage B of the AGLIC Excess

Policies.

        65.      Coverage A of the AGLIC Excess Policies provides excess follow form liability

insurance under which AGLIC will pay, in excess of the underlying limits of the Old Republic

Primary Policies, only those damages covered by the underlying Old Republic Primary Policies.

        66.         None of the Opioid Lawsuits seeks damages covered by the Old Republic

Primary Policies. Specifically, none of the Opioid Lawsuits seeks damages because of “bodily

injury” or “property damage” caused by an “occurrence” as those terms are defined in the Old

                                                 59
                                                                                   131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 60 of 67



Republic Primary Policies. Rather, the Opioid Lawsuits seek economic damages. Thus,

Coverage A of the AGLIC Excess Policies is not implicated by the Opioid Lawsuits.

        67.     AGLIC also has no obligation to defend or indemnify Giant Eagle for the Opioid

Lawsuits under Coverage B of the AGLIC Excess Policies. Coverage B provides umbrella

liability coverage where no underlying insurance (i.e., the Old Republic Primary Policies)

applies. However, with respect to the Opioid Lawsuits, Coverage B provides no broader

coverage than that of the Old Republic Primary Policies. Coverage B provides coverage for

damages the insured becomes obligated to pay “because of bodily injury” or “property

damage.” None of the Opioid Lawsuits seeks damages because of “bodily injury” or “property

damage” as those terms are defined in the AGLIC Excess Policies. Rather, the Opioid Lawsuits

seek economic damages. Thus, the Opioid Lawsuits do not implicate any duty to defend or

indemnify under Coverage B of the AGLIC Excess Policies.

        68.     Pursuant to 28 U.S.C. § 2201, an actual and justiciable controversy exists between

Giant Eagle and AGLIC concerning any duty to defend or indemnify the Opioid Lawsuits under

the AGLIC Excess Policies.

                                           COUNT II

    Declaratory Relief - Giant Eagle’s Defense Costs Do Not Erode the $1 Million Per
 Occurrence Self-Insured Retention of the Underlying Old Republic Primary Policies And
                Thus Do Not Exhaust the Old Republic Primary Policies

        69.     AGLIC restates and realleges paragraphs 1-69 of its Counterclaim as though fully

set forth herein.

        70.     Even assuming that any of the Opioid Lawsuits alleged covered damages because

of “bodily injury” or “property damage” caused by an “occurrence” to implicate Old Republic’s




                                                60
                                                                                  131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 61 of 67



duty to defend – which they do not – Giant Eagle’s defense costs do not exhaust the $1 million

Self Insured Retention under the Old Republic Primary Policies.

       71.     Giant Eagle alleges that its payment of defense costs in the Opioid Lawsuits,

including attorneys’ fees, exhausts the $1,000,000 per occurrence self insured retention in the

underlying Old Republic Primary Policies, a necessary prerequisite to triggering any coverage

under those policies.

       72.     It is AGLIC’s position that Giant Eagle has failed to exhaust the $1,000,000 per

occurrence Self Insured Retention under any of the underlying Old Republic Primary Policies.

       73.     Giant Eagle’s defense costs incurred with respect to the Opioid Lawsuits,

including attorney’s fees, constitute “allocated loss adjustment expense(s)” (ALAE) under the

Old Republic Primary Policies.

       74.     Under the SIR Endorsements contained in the Old Republic Policies, ALAE does

not erode or satisfy the $1,000,000 per occurrence Self Insured Retention. Thus, Giant Eagle’s

defense costs cannot satisfy the Self Insured Retention.

       75.     Giant Eagle has not alleged or identified any other payments that it made in

relation to the Opioid Lawsuits that would erode or satisfy the $1,000,000 per occurrence Self

Insured Retention.

       76.     As Giant Eagle has not exhausted the $1,000,000 per occurrence Self Insured

Retention under any of the primary Old Republic Primary Policies, coverage under the AGLIC

Excess Policies has not been triggered and, thus, AGLIC has no coverage obligation for the

Opioid Lawsuits.




                                                61
                                                                                131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 62 of 67



        77.     Pursuant to 28 U.S.C. § 2201, an actual and justiciable controversy exists between

Giant Eagle and AGLIC concerning whether Giant Eagle’s defense costs erode or satisfy the $1

million Self Insured Retention under any of the primary Old Republic Primary Policies.

                                           COUNT III

 Declaratory Relief - Giant Eagle’s Defense Costs Do Not Erode the Deductible/Limits of
 Liability of the Old Republic Primary Policies, And Thus Do Not Exhaust Those Policies

        78.     AGLIC restates and realleges paragraphs 1-78 of its Counterclaim as though fully

set forth herein.

        79.     Even assuming that any of the Opioid Lawsuits alleged covered damages because

of “bodily injury” or “property damage” caused by an “occurrence” to implicate Old Republic’s

duty to defend – which they do not – Giant Eagle’s defense costs do not exhaust the applicable

deductible and limits of insurance under any Old Republic Primary Policy.

        80.     The Deductible Endorsement in each Old Republic Primary Policy (except Policy

MWZY 304638), states that the “deductible amount(s) equal the Limits of Insurance/Limits of

Liability applicable to the Coverage under which a claim(s) is made or ‘suit(s)’ is brought.” The

analogous endorsement in Policy MWZY 304638 similarly states that the deductible “[e]quals

the Limits of Insurance/Liability as provided under the policy plus all ALAE/Supplementary

Payments.”

        81.     Giant Eagle’s defense costs allegedly incurred with respect to the Opioid

Lawsuits, including attorney’s fees, constitute “allocated loss adjustment expense(s)” (ALAE)

under the Old Republic Primary Policies.

        82.     The terms of the Old Republic Policies, including the Deductible Endorsements,

specify that ALAE does not erode or satisfy the applicable deductible under the Old Republic

Primary Policies.


                                                62
                                                                                  131363736v1 0976954
            Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 63 of 67



        83.      Giant Eagle has not identified any other payments with respect to the Opioid

Lawsuits that would erode or satisfy the applicable deductible under the Old Republic Primary

Policies.

        84.      As Giant Eagle has not exhausted the deductible under any of the Old Republic

Primary Policies, coverage under the AGLIC Excess Policies has not been triggered and, thus,

AGLIC has no coverage obligation for the Opioid Lawsuits.

        85.      Pursuant to 28 U.S.C. § 2201, an actual and justiciable controversy exists between

Giant Eagle and AGLIC as to whether Giant Eagle has exhausted the deductible under any of the

primary Old Republic Policies.

                                                COUNT IV

   Declaratory Relief – In the Alternative, the Court Must Determine the Number of
Occurrences in Order to Determine Whether Giant Eagle Has Exhausted Any Underlying
                                  Old Republic Policy

        86.      AGLIC restates and realleges paragraphs 1-86 of its Counterclaim as though fully

set forth herein.

        87.      Even assuming that Giant Eagle’s defense costs eroded the self insured retention

and the deductible under any of the Old Republic Primary Policies (which they do not), the court

will need to determine the number of occurrences presented by the Opioid Lawsuits, in order to

determine whether any Old Republic Primary Policy has been exhausted.

        88.      Giant Eagle alleges that it is entitled to defense under the AGLIC Excess Policies

for the Opioid Lawsuits because it has paid $2 million in defense costs, exhausting the

underlying Old Republic insurance.

        89.      Giant Eagle’s theory is that $2 million in defense costs satisfies both the $1

million per occurrence Self Insured Retention (which has no aggregate limit), as well as the $1



                                                 63
                                                                                   131363736v1 0976954
         Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 64 of 67



million each occurrence limit. That is, Giant Eagle presumes that all of the Opioid Lawsuits arise

out of a single occurrence.

        90.     However, if there are multiple occurrences, then Giant Eagle would be required to

show that it exhausted a $1 million self-insured retention as well as a $1 million limit of liability

for each occurrence.

        91.     Further, Giant Eagle’s position ignores that each Old Republic Primary Policy is

subject to a $3 million Products – Completed Operations Aggregate Limit.

        92.     The number of occurrences in the Opioid Lawsuits will affect the applicable self-

insured retention and policy limit that Giant Eagle will need to satisfy in order to exhaust any

underlying Old Republic Primary Policy.

        93.     Accordingly, AGLIC seeks a determination as to the number of occurrences

presented by the Opioid Lawsuits.

        94.     Pursuant to 28 U.S.C. § 2201, an actual and justiciable controversy exists between

Giant Eagle and AGLIC concerning the number of “occurrences” presented by the Opioid

Lawsuits.

                                              COUNT V

  Declaratory Relief – In the Alternative, the Court Will Need to Determine Which Policy
                 Was Triggered and the Applicability of Policy Defenses

        95.     AGLIC restates and realleges paragraphs 1-95 of its Counterclaim as though fully

set forth herein.

        96.     Even assuming the court rules in Giant Eagle’s favor with respect to the prior

issues identified in Counts I through IV, the court will need to make determinations regarding

additional issues, including the following:




                                                 64
                                                                                     131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 65 of 67



            a. Under Pennsylvania law regarding trigger, the court will need to determine which

               policy was in effect at the time of the “first manifestation” of the injury or damage

               that is alleged to have been caused by the insured.

            b. The court will need to determine whether coverage is excluded under any Old

               Republic Primary Policy or any AGLIC Excess Policy to the extent that the

               Opioid Lawsuits seek damages for bodily injury or property damage expected or

               intended from the standpoint of the insured.

            c. The court will need to determine whether coverage is excluded under any Old

               Republic Primary Policy or any AGLIC Excess Policy to the extent that the

               Opioid Lawsuits seek damages for bodily injury or property damage that was

               known by the insured to have occurred prior to the applicable policy period.

            d. Other coverage issues may be presented by the Opioid Lawsuits under the Old

               Republic Primary Policies and the AGLIC Excess Policies for the court’s

               determination.

                                    PRAYER FOR RELIEF

       WHEREFORE, Defendant American Guarantee and Liability Insurance Company,

respectfully requests that the Court:

       a.      Declare that there is no coverage under the AGLIC Excess Policies for the Opioid

               Lawsuits;

       b.      Deny the relief and declarations requested by Plaintiffs in the Complaint;

       c.      Dismiss Plaintiffs’ claims against AGLIC with prejudice; and

       d.      Award such other and further relief to AGLIC as the Court deems just and proper.




                                                65
                                                                                    131363736v1 0976954
        Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 66 of 67




Dated: October 1, 2019                Respectfully submitted,

                                      BODELL BOVE, LLC

                                      s/ Louis A. Bove
                                      Louis A. Bove (Bar ID No. PA 53071)
                                      1845 Walnut Street
                                      Suite 1100
                                      Philadelphia, PA 19103
                                      (215) 864-6602
                                      lbove@bodellbove.com

                                      Bruce W. McCullough (admitted pro hac vice)
                                      BODELL BOVE, LLC
                                      1225 N. King Street
                                      Suite 1000
                                      Wilmington, DE 19801
                                      (302) 655-6749

                                      Michael M. Marick (admitted pro hac vice)
                                      Karen M. Dixon (admitted pro hac vice)
                                      James S. Buino (admitted pro hac vice)
                                      SKARZYNSKI MARICK BLACK LLP
                                      353 N. Clark Street
                                      Suite 3650
                                      Chicago, IL 60654
                                      (312) 946-4200

                                      Counsel for Defendant
                                      AMERICAN GUARANTEE AND LIABILITY
                                      INSURANCE COMPANY




                                      66
                                                                       131363736v1 0976954
          Case 2:19-cv-00904-AJS Document 39 Filed 10/01/19 Page 67 of 67



                                CERTIFICATE OF SERVICE

         I hereby certify that on October 1, 2019, a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system, which will

automatically send e-mail notification of such filing to the attorneys of record entitled to notice

who are registered users of ECF.


                                                     s/ Louis A. Bove
                                                     Louis A. Bove (Bar ID No. PA 53071)
4851-9279-8376, v. 1




                                                67
                                                                                   131363736v1 0976954
